Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 1 of 122 PageID 1181




                   UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

  STATE FARM MUTUAL AUTOMOBILE      )
  INSURANCE COMPANY, and STATE FARM )
  FIRE AND CASUALTY COMPANY,        )
                                    )
  Plaintiffs,                       )
                                    )
        v.                          )            Case No. 8:20-cv-2428-VMC-
                                                 TGW
                                             )
  ROBERT LEWIN, D.C.,                        )
  1-800-411-PAIN REFERRAL SERVICE, LLC,      )
  PATH MEDICAL, LLC,                         )
  DAVID CHEESMAN, D.O.,                      )   JURY DEMAND
  CHINTAN DESAI, M.D.,                       )
  RALPH MARINO, M.D.,                        )
  TIE QIAN, M.D.,                            )
  ROGER RAMOS, M.D.,                         )
  DONALD THOMAS III, M.D.,                   )
  NELSON VAZQUEZ, M.D.,                      )
  MICHAEL WILENSKY, M.D.,                    )
  BRITTANY CHONG, D.C.,                      )
  RONALD GOLDEN, D.C.,                       )
  WILLIAM KURZBUCH, D.C.,                    )
  FRANK LASSITER, D.C.,                      )
  ADAM LEWIS, D.C.,                          )
  DHEERAJ MANOCHA, D.C.,                     )
  LISA NERBONNE, D.C.,                       )
  KIERON PARCHMENT, D.C.,                    )
  JOSEPH SEFICK, D.C., and                   )
  SARAH VLEKO, D.C.,                         )
                                             )
                                             )
  Defendants.                                )



                          AMENDED COMPLAINT
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 2 of 122 PageID 1182




        State Farm Mutual Automobile Insurance Company (“State Farm Mutual”)

  and State Farm Fire and Casualty Company (“State Farm Fire”), for their

  Amended Complaint against Robert Lewin, D.C. (“Lewin”), 1-800-411-PAIN

  Referral Service, LLC (“411-PAIN Referral Service”), Path Medical, LLC (“Path

  Medical”), David Cheesman, D.O. (“Cheesman”), Chintan Desai, M.D. (“Desai”),

  Ralph Marino, M.D. (“Marino”), Tie Qian, M.D. (“Qian”), Roger Ramos, M.D.

  (“Ramos”), Donald Thomas III, M.D. (“Thomas”), Nelson Vazquez, M.D.

  (“Vazquez”), Michael Wilensky, M.D. (“Wilensky”), Brittany Chong, D.C.

  (“Chong”),   Ronald    Golden,    D.C.    (“Golden”),   William   Kurzbuch,   D.C.

  (“Kurzbuch”), Frank Lassiter, D.C. (“Lassiter”), Adam Lewis, D.C. (“Lewis”),

  Dheeraj Manocha, D.C. (“Manocha”), Lisa Nerbonne, D.C. (“Nerbonne”), Kieron

  Parchment, D.C. (“Parchment”), Joseph Sefick, D.C. (“Sefick”), and Sarah Vleko,

  D.C. (“Vleko”) (collectively, “Defendants”), allege as follows:

  I.    NATURE OF THE CASE

        1.     This case involves a widespread fraudulent scheme across the state

  of Florida in which Defendants act in concert to collect benefits under Personal

  Injury Protection Coverage (“PIP Benefits”) and Medical Payments Coverage

  (“MPC Benefits”) (collectively, “No-Fault Benefits”) from State Farm Mutual and

  State Farm Fire. Defendants’ scheme involves the submission of thousands of

  bills and supporting documentation for services that were not medically




                                            2
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 3 of 122 PageID 1183




  necessary and not lawfully rendered, but were purportedly provided to patients

  involved in auto accidents and eligible for No-Fault Benefits under State Farm

  Mutual and State Farm Fire policies.

        2.    Defendants are:

              (a)   Path Medical, a Florida limited liability company that from

        October 2016 through the present has held the health care clinic licenses

        for every Path Medical clinic. Path Medical: (1) unlawfully solicits and

        obtains patients through violations of Florida’s Patient Brokering Act (Fla.

        Stat. § 817.505(1)(a), (b), and (d)), Anti-Kickback Act (Fla. Stat. § 456.054),

        and rules prohibiting false, deceptive, and misleading advertising (Fla.

        Stat. § 460.413(1)(d), (f), and (l) and Fla. Admin. Code R. 64B2-15.001(1),

        (2)(a) and (b), collectively, the “Chiropractic Advertising Laws”); and (2)

        submits thousands of bills and supporting documentation for treatment

        and diagnostic imaging services (e.g., magnetic resonance imaging

        (“MRI”), computerized tomography (“CT”), and x-rays) that were not

        medically necessary and not lawfully rendered;

              (b) The 411-PAIN Referral Service, which was a Florida limited

        liability company owned and controlled by Lewin from its formation

        through its voluntary dissolution on April 18, 2019. The 411-PAIN Referral

        Service falsely purported to be a legitimate legal and medical referral




                                           3
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 4 of 122 PageID 1184




       service for individuals who were in auto accidents, and was used to

       unlawfully solicit and refer callers to Path Medical, either by referring

       individuals who called 1-800-411-PAIN (the “411 Hotline”) to Path Medical

       or to personal injury attorneys (“PI Attorneys") who agreed to refer their

       clients to Path Medical as a quid pro quo for referrals from the 411-PAIN

       Referral Service. At or about the time 411-PAIN Referral Service dissolved,

       Path Medical assumed the ownership and operations of the 411 Hotline

       and carried on the unlawful solicitation and referral practices under the

       trade name “Path” (the “Path Referral Service”);

             (c) Lewin, who: (i) from at least January 2017 until its dissolution

       on or about April 18, 2019, owned and controlled the 411-PAIN Referral

       Service; (ii) from at least January 2017 through at least November 2018,

       controlled Path Medical, and designed, oversaw, and is responsible for the

       predetermined    treatment   protocol   (the   “Predetermined   Protocol”)

       provided to patients of Path Medical; (iii) knowingly directed and profited

       from the activities of those who have been employed by or associated with

       Path Medical to provide medically unnecessary and unlawful services to

       patients pursuant to the Predetermined Protocol; and (iv) hired and

       employed medical directors at Path Medical who implement and oversee

       the medically unnecessary and unlawful services;




                                        4
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 5 of 122 PageID 1185




             (d) Cheesman, Desai, Marino, Qian, Ramos, Thomas, Vazquez, and

       Wilensky (collectively, the “Medical Directors”) who, (i) as Medical

       Directors   at   Path   Medical,   direct,   implement,   and   oversee   the

       Predetermined Protocol provided to patients, which is not medically

       necessary and not lawfully rendered; and (ii) fail to comply with their

       statutory duties under Florida’s Health Care Clinic Act, Fla. Stat. §

       400.9905 et seq. (“HCCA”), to review any patient referral contracts or

       agreements with 411-PAIN Referral Service, which resulted in violations of

       the Patient Brokering Act, Anti-Kickback Act, and Chiropractic Advertising

       Laws; conduct systematic reviews of Path Medical’s bills to ensure they are

       not fraudulent or unlawful; and take immediate, corrective action upon

       discovery of an unlawful charge at Path Medical; and

             (e) Chong, Golden, Kurzbuch, Lassiter, Lewis, Manocha, Nerbonne,

       Parchment, Sefick, and Vleko (collectively, the “Chiropractor Defendants”),

       chiropractors who purport to examine patients of Path Medical, direct,

       implement, and oversee the Predetermined Protocol provided to patients,

       and falsely document, among other things, virtually all patients are injured

       as a result of their auto accident and required the Predetermined Protocol

       of treatment.




                                          5
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 6 of 122 PageID 1186




        3.    Defendants act in concert to exploit patients’ No-Fault Benefits by

  submitting, or causing to be submitted, to State Farm Mutual and State Farm

  Fire bills and supporting documentation that are fraudulent because they are for

  services that are not medically necessary and not lawfully rendered.

        4.    One aspect of Defendants’ scheme is to solicit and refer individuals

  involved in auto accidents to Path Medical through a multi-million dollar

  marketing campaign that urges them to call the 411 Hotline, a number owned

  and/or licensed by the 411-PAIN Referral Service through April 18, 2019, and

  since then owned and/or licensed by Path Medical, purportedly for legitimate

  legal and medical referrals. In reality, however, the 411 Hotline has been used to

  unlawfully solicit and refer individuals directly to Path Medical or through quid

  pro quo arrangements with PI Attorneys who agreed to refer their clients to Path

  Medical for treatment in violation of the Patient Brokering Act, Anti-Kickback

  Act, and Chiropractic Advertising Laws, rendering Path Medical’s charges for all

  patients who were the subject of these referrals unlawful and noncompensable.

  See Fla. Stat. §§ 627.732(11), 627.736(5)(b)(1)(b)-(c), and 627.736(17).

        5.    To conceal the unlawful solicitation and referrals obtained through

  the 411 Hotline, Path Medical has submitted Disclosure and Acknowledgement

  forms to State Farm Mutual and State Farm Fire signed by: (a) the insureds

  affirming they were “not solicited by any person to seek any services” from Path




                                           6
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 7 of 122 PageID 1187




  Medical, and (b) the Medical Directors, the Chiropractor Defendants, or other

  licensed medical professionals of Path Medical, which falsely affirmed, “I have

  not solicited or caused the injured person . . . to be solicited to make a claim for

  [No-Fault Benefits].” However, such patients were solicited through the 411

  Hotline to seek services at Path Medical and make claims for No-Fault Benefits.

        6.    Another aspect of Defendants’ scheme is to subject patients to

  services performed pursuant to the Predetermined Protocol, which is designed

  and carried out to enrich Defendants by exploiting their patients’ No-Fault

  Benefits, not because such services are medically necessary. (See generally Ex.

  1.) The Predetermined Protocol includes: (a) failing to legitimately examine

  patients to determine the true nature and extent of their injuries; (b)

  documenting a litany of diagnoses for each patient, most often exceeding ten or

  more diagnoses per patient, including predetermined findings of sprains and/or

  strains, to justify a predetermined course of medically unnecessary treatment; (c)

  falsely documenting patients had sustained an emergency medical condition

  (“EMC”) as a result of their auto accident to maximize Defendants’ collection of

  No-Fault Benefits; (d) routinely providing medically unnecessary durable

  medical equipment (“DME”) (e.g., lumbar braces) to patients; (e) providing the

  predetermined course of treatment to patients, which consists of five or more

  modalities on virtually every visit; (f) ordering medically unnecessary x-rays and




                                           7
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 8 of 122 PageID 1188




  MRIs to (i) support the purported need for the Predetermined Protocol and the

  existence of conditions that could support the patients’ bodily injury claims (“BI

  Claims”) and uninsured motorist claims (“UM Claims”), and (ii) allow

  Defendants to submit additional charges when those x-rays, CTs, and MRIs were

  purportedly performed at Path Medical; (g) performing final examinations falsely

  documenting nearly every discharged patient reportedly suffers from a

  permanent impairment, despite receiving the extensive battery of services in the

  Predetermined Protocol; (h) submitting Disclosure and Acknowledgement forms

  to State Farm Mutual and State Farm Fire falsely representing patients referred

  to Path Medical through the 411 Hotline were not solicited to receive services at

  Path Medical; and (i) submitting documents to State Farm Mutual and State

  Farm Fire falsely representing the services and DME were medically necessary

  and lawfully rendered when, in fact, they were not medically necessary and not

  lawfully rendered. 1


  1 Exhibit 1 identifies for the patients at issue: (a) the claim number; (b) the date State Farm
  Mutual and State Farm Fire received the first bill; (c) patient’s initials; (d) the patient’s age on
  the date of the accident; (e) the date of the accident; (f) the first and last dates of service at Path
  Medical; (g) the number of total patient visits to Path Medical, which typically includes one or
  more dates of service in which the patient receives no treatment modalities, that were billed to
  State Farm Mutual and State Farm Fire; (h) the total number of visits to Path Medical at which
  patients purportedly received treatment modalities; (i) the Path Medical examining provider(s)
  and Defendants who purportedly provided services for the patients; (j) the Path Medical clinic
  location(s) where the patient allegedly received services; (k) noncredible patterns regarding the
  patient’s diagnoses; (l) the medically unnecessary and unlawful services rendered to the patients
  pursuant to the predetermined course of treatment, including x-rays and MRIs; and (m) the
  total amount Path Medical billed to State Farm Mutual and State Farm Fire for the patient’s
  services.



                                                    8
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 9 of 122 PageID 1189




        7.    As a result of the Predetermined Protocol: (a) patients are not

  legitimately examined, diagnosed, or treated for conditions they may have; (b)

  patients are subjected to medically unnecessary and unlawfully rendered

  services; (c) patients’ limited No-Fault Benefits are exhausted or substantially

  reduced and therefore not available for medically necessary treatment they may

  need; and (d) PI Attorneys use Defendants’ bills and supporting documentation,

  which are fraudulent, to present inflated BI Claims against at-fault drivers and

  UM Claims against State Farm Mutual and State Farm Fire.

        8.    A third aspect of Defendants’ scheme involves the Medical Directors’

  knowing failure to comply with their statutory duties under Florida law. Indeed,

  all the bills Path Medical submitted, or caused to be submitted, to State Farm

  Mutual and State Farm Fire were unlawful and not compensable because the

  Medical Directors did not: (a) review any patient referral contracts or agreements

  between Path Medical and the 411-PAIN Referral Service; (b) conduct systematic

  reviews of Path Medical’s bills to ensure they are not fraudulent or unlawful; and

  (c) take immediate, corrective action upon discovery of an unlawful charge at

  Path Medical. See Fla. Stat. § 400.9935(1)(c) and (g).

        9.    In addition, because Path Medical knowingly operated in violation of

  the licensure requirements of the HCCA by providing services that were not

  medically necessary and not lawfully rendered, employing Medical Directors who




                                          9
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 10 of 122 PageID 1190




  failed to comply with their statutory duties,2 and tendering charges for

  reimbursement for such services to State Farm Mutual and State Farm Fire, all of

  the charges Path Medical submitted to State Farm Mutual and State Farm Fire

  are unlawful, noncompensable, and unenforceable.                     See Fla. Stat. §§

  400.9935(1)(c)      and    (g)   and     (3),    627.732(11),    627.736(5)(b)(1)(b)-(c),

  627.736(5)(d), 627.736(17), 817.234(1)(a)(2), and Fla. Admin. Code R. 59A-

  33.008(1).

         10.    Defendants’ fraudulent scheme began at least as early as January

  2017, and has continued uninterrupted since that time. Defendants have made

  material misrepresentations and have taken other affirmative acts to conceal

  their fraud from State Farm Mutual and State Farm Fire. Each bill and its

  supporting documentation, when viewed in isolation, do not reveal their

  fraudulent and unlawful nature.             Only when the bills and supporting

  documentation across the patients at issue in this Amended Complaint are

  viewed together as a whole do the patterns emerge revealing the fraudulent and

  unlawful nature of all the bills and supporting documentation. (See, e.g., Exs. 1;

  23-25; 32; 41-43.) As a direct and proximate result of the scheme, State Farm




  2  The Florida Administrative Code provides the Medical Directors’ failure to substantially
  comply with their statutory duties “shall be grounds for the revocation or suspension of the
  license and assessment of a fine[.]” Fla. Admin. Code R. 59A-33.008(1).



                                              10
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 11 of 122 PageID 1191




  Mutual and State Farm Fire have incurred actual damages of at least $17 million

  in No-Fault Benefits paid to Defendants.

        11.    This action asserts common law claims for fraud, civil conspiracy,

  and aiding and abetting fraud, federal RICO claims for violations of 18 U.S.C. §

  1962(c) and (d), and a claim under Florida’s Deceptive and Unfair Trade

  Practices Act, Fla. Stat. § 501.201 et seq. (“FDUTPA”), to recover actual damages

  of at least $17 million paid to Defendants, as well as treble damages and costs,

  including reasonable attorneys’ fees, for violations of the federal RICO statute,

  and any other relief that is just and proper.

        12.    Pursuant to 28 U.S.C. § 2201, this action also seeks a declaratory

  judgment that State Farm Mutual and State Farm Fire are not liable for any

  unpaid or allegedly underpaid charges Path Medical submitted, or caused to be

  submitted, to State Farm Mutual and State Farm Fire through the date of this

  Amended Complaint and the trial of this case, based upon the conduct described

  above and throughout this Amended Complaint.

  II.   JURISDICTION AND VENUE

        13.    Pursuant to 28 U.S.C. § 1331, this Court has jurisdiction over the

  claims brought under 18 U.S.C. § 1961 et seq. because they arise under the laws of

  the United States. This Court also has jurisdiction over the state law claims




                                           11
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 12 of 122 PageID 1192




  because they are so related to the RICO claims as to form part of the same case

  and controversy.

         14.   Pursuant to 28 U.S.C. § 1332(a)(1), this Court also has jurisdiction

  over all claims because the matter in controversy exceeds the sum or value of

  $75,000, exclusive of interest and costs, and is between citizens of different

  states.

         15.   Pursuant to 28 U.S.C. § 1391(b)(1), venue is proper in this district

  because all Defendants reside in Florida. Venue is also proper in this district

  under 28 U.S.C. § 1391(b)(2) because a substantial part of the events or omissions

  giving rise to the claims occurred in this district.

  III.   PARTIES

         A.    Plaintiffs

         16.   State Farm Mutual is a citizen of the state of Illinois.           It is

  incorporated under the laws of the state of Illinois, with its principal place of

  business in Bloomington, Illinois. At all relevant times, it has been licensed in

  Florida to engage in the business of insurance.

         17.   State Farm Fire is a citizen of the state of Illinois. It is incorporated

  under the laws of the state of Illinois, with its principal place of business in

  Bloomington, Illinois. At all relevant times, it has been licensed in Florida to

  engage in the business of insurance.




                                            12
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 13 of 122 PageID 1193




        B.    Defendants

        18.   Lewin resides in and is a citizen of Florida. Lewin has been licensed

  to practice chiropractic medicine in Florida since 1998. From at least January

  2017 until its dissolution in April 2019, Lewin owned and controlled the 411-

  PAIN Referral Service.     Although Lewin appears to have transferred his

  ownership interest in Path Medical in October 2016 to a newly formed holding

  company, Path Medical Center Holdings, Inc. (“Path Medical Holdings”), under

  highly suspicious circumstances (see ¶¶ 41-48), he retained control of Path

  Medical through his positions as a Director and Chief Executive Officer of Path

  Medical Holdings through at least November 2018 and President of Path Medical

  during the same period. Accordingly, from at least January 1, 2017 through at

  least April 2019 when the 411-PAIN Referral Service dissolved, Lewin knowingly

  and unlawfully solicited and referred patients to Path Medical, and submitted,

  and caused to be submitted bills from Path Medical to State Farm Mutual and

  State Farm Fire for services that were not medically necessary and not lawfully

  rendered.

        19.   The 411-PAIN Referral Service is a dissolved Florida limited liability

  company, organized in 2010, with its principal place of business at 9050 Pines

  Blvd., Ste. 301, Pembroke Pines, Florida 33024. From at least January 2017 until

  its dissolution in April 2019, Lewin owned and controlled the 411-PAIN Referral




                                         13
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 14 of 122 PageID 1194




  Service and used it to unlawfully solicit and refer callers to Path Medical. The

  411-PAIN Referral Service unlawfully referred individuals who called the 411

  Hotline either directly to Path Medical or to PI Attorneys who agreed to refer

  their clients to Path Medical as a quid pro quo for the referrals from the 411-PAIN

  Referral Service.   By falsely advertising the 411-PAIN Referral Service as a

  legitimate medical and legal referral service, Lewin and the 411-PAIN Referral

  Service violated the Chiropractic Advertising Laws. Moreover, the arrangement

  between the 411-PAIN Referral Service, Path Medical, and the PI Attorneys who

  agreed to refer their clients for treatment at Path Medical in return for the

  referrals from the 411 Hotline violated the Patient Brokering Act and the Anti-

  Kickback Act. Accordingly, from at least January 2017 through April 2019, the

  411-PAIN Referral Service enabled Path Medical to submit fraudulent bills to

  State Farm Mutual and State Farm Fire for services that were not medically

  necessary and not lawfully rendered to patients who were the subject of the

  unlawful solicitations and referrals.

        20.    Path Medical is an active Florida limited liability company,

  organized in 2015, with its principal place of business at 2304 W. Oakland Park

  Blvd., Fort Lauderdale, Florida 33311. Since October 2016, Path Medical has

  been a wholly owned subsidiary of Path Medical Holdings. Path Medical does

  business at the following Orlando, Tampa, and South Florida locations: (a) Path




                                          14
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 15 of 122 PageID 1195




  Medical-ACI,3 3117 W. Columbus Dr., Ste. 209, Tampa, Florida 33607, and 4700

  N. Habana Ave., Ste. A102, Tampa, Florida 33614; (b) Path Medical-Apex, 6148

  Hanging Moss Rd., Ste. 100, Orlando, Florida 32807; (c) Path Medical-Aventura,

  18999 Biscayne Blvd., Ste. 201, Aventura, Florida 33180; (d) Path Medical-Boca

  MRI and Rehab, 2900 N. Military Trail, Ste. 120, Boca Raton, Florida 33434, and

  2300 Glades Rd., Ste. 200E, Boca Raton, FL 33431; (e) Path Medical-Bradenton,

  6060 26th St. W. Bradenton, Florida 34207; (f) Path Medical-Broward, 2659 W.

  Oakland Park Blvd., Fort Lauderdale, Florida 33311; (g) Path Medical-Central

  Tampa, 4700 N. Habana Ave., Ste. 100, Tampa, Florida 33614; (h) Path Medical-

  Coral Springs/Margate, 318 S. State Rd. 7, Margate, Florida 33068; (i) Path

  Medical-Dade, 17560 NW 27th Ave., Ste. 117, Miami Gardens, Florida 33055; (j)

  Path Medical-Cutler Bay f/k/a Path Medical Deltona, 11285 SW 211 St., Miami,

  Florida 33189; (k) Path Medical-East, 10967 Lake Underhill Rd., Ste. 120,

  Orlando, Florida 32825; (l) Path Medical-Haines City, 131 Patterson Rd., Haines

  City, Florida 33844; (m) Path Medical-Hollywood, 2544 N. State Rd. 7,

  Hollywood, Florida 33021; (n) Path Medical-Kissimmee, 1040 E. Osceola Pkwy.,

  Kissimmee, Florida 334744; (o) Path Medical-Lakeland, 809 S. Florida Ave.,

  3 On August 22, 2016, AHCA issued a Final Order that adopted a Settlement Agreement entered
  into by Path Medical-ACI f/k/a Absolute Care Imaging, Inc. and AHCA. Pursuant to the Final
  Order and Settlement Agreement, AHCA levied a $15,000 fine against Path Medical-ACI for
  “failing to maintain a signed record of monthly systematic review of billing records conducted by
  [a m]edical [d]irector throughout the period from June 2013 to April 2015, in violation of [Fla
  Stat. §§] 400.995(1), 400.9905(5), 400.9935(1)(a)-(g), 408.815(1)(c)-(d), and 408.813[]; and
  [Fla. Admin. Code R.] 59A-33.008 and 59A-33.012[.]” (See generally Ex. 2.)



                                                 15
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 16 of 122 PageID 1196




  Lakeland, Florida 33801; (p) Path Medical-Longwood, 851 E. State Rd. 434, Ste.

  126, Longwood, Florida 32750; (q) Path MRI-Hallandale, 1016 W. Hallandale

  Beach Blvd., Hallandale Beach, Florida 33009; (r) Path Medical-MRI Tamarac,

  4255 W. Commercial Blvd., Tamarac, Florida 33319; (s) Path Medical-New Port

  Richey, 8813 River Crossing Blvd., New Port Richey, Florida 34655; (t) Path

  Medical-North Miami/North Miami Beach, 13220 Biscayne Blvd., North Miami,

  Florida 33181; (u) Path Medical-North Tampa, 14824 N. Florida Ave., Ste. A,

  Tampa, Florida 33613; (v) Path Medical-OBT, 6220 S. Orange Blossom Tr., Ste.

  606, Orlando, Florida 32809; (w) Path Medical-Palm Beach Lakes, 2001 Palm

  Beach Lakes Blvd., Ste. 100 and 101, West Palm Beach, Florida 33409; (x) Path

  Medical-Pines, 14818 Pines Blvd., Pembroke Pines, Florida 33027; (y) Path

  Medical-Port St. Lucie f/k/a Path Medical-Plantation, 549 NW Lake Whitney Pl.,

  Ste. 101, Port Saint Lucie, Florida 34986; (z) Path Medical-Pompano, 601 E.

  Sample Rd., Ste. 102 and 109, Deerfield Beach, Florida 33064; (aa) Path Medical-

  South Tampa, 1369 Providence Rd., Brandon, Florida 33511; and (bb) Path

  Medical-St. Pete, 3140 34th St. N., St. Petersburg, Florida 33713.

        21.   At all relevant times, each Path Medical clinic location claimed to

  operate as an AHCA-licensed health care “clinic” because each clinic purports to

  provide treatment and related services to patients and submit charges for such

  services. See Fla. Stat. § 400.9905(4). The 411-PAIN Referral Service purported




                                          16
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 17 of 122 PageID 1197




  to cease operations on December 31, 2018, and to be replaced by the Path

  Referral Service the next day.           (Ex. 3.)     The Path Referral Service assumed

  ownership and control of the 411 Hotline and continued to solicit and refer

  individuals to PI attorneys who agreed to refer their clients to Path Medical for

  treatment in violation of Florida’s Patient Brokering Act and the Anti-Kickback

  Act.4 Accordingly, from at least January 2017 through the present Path Medical

  submitted, and caused to be submitted, bills to State Farm Mutual and State

  Farm Fire for services that were not medically necessary and not lawfully

  rendered. The chart attached hereto as Exhibit 1 summarizes the medically

  unnecessary and unlawful services provided to Path Medical’s patients pursuant

  to the Predetermined Protocol.

         22.     Cheesman resides in and is a citizen of Florida. Cheesman has been

  licensed to practice medicine in Florida since 1980.                   At all relevant times,


  4 Although Lewin purportedly had no ownership interest in the Path Referral Service, which has
  carried on the operation of the 411 Hotline since January 1, 2019, his niece and nephew appear
  to have maintained ownership of the 1-800-411-PAIN number and related trademarks
  (collectively, “411-PAIN”) used by the Path Referral Service to unlawfully solicit patients for Path
  Medical. Specifically, the 411-PAIN telephone number and related trademarks used by the Path
  Referral Service are owned by Vanity Number Leasing, LLC (“Vanity Leasing”), which is
  purportedly managed by Lewin’s nephew – Merick Lewin. (Ex. 4.) Vanity Leasing operates at
  the same address as TriSpark Media Group Inc. and TriSpark Media, LLC (collectively,
  “TriSpark”), which are entities purportedly managed by Diane Keifer and Lewin’s niece –
  Jaymee Shane. According to its website, TriSpark provides social media, audio, and video
  production, and other marketing services for legal and healthcare companies, among others.
  See generally www.trisparkmedia.com. In fact, TriSpark’s YouTube channel reflects more than
  45 advertising videos for 411-PAIN and The Law Offices of Kanner & Pintaluga, P.A. (“K&P”),
  see, e.g., https://www.youtube.com/channel/UC_Rwo5PCKSKazQddEwPmV-Q/videos, further
  evincing the significant relationship between Defendants and K&P, as discussed infra ¶¶ 80-87.



                                                  17
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 18 of 122 PageID 1198




  Cheesman (a) has been the Medical Director of Path Medical-Bradenton, Path

  Medical-Haines City, Path Medical-New Port Richey, and Path Medical-Port St.

  Lucie; and (b) as Medical Director, has knowingly implemented, overseen, and

  provided services to patients that is predetermined, not medically necessary, and

  unlawfully rendered. (See Ex. 1, Path Examining Provider and Path Defendants

  Columns.)

        23.   Desai resides in and is a citizen of Florida. Desai has been licensed

  to practice medicine in Florida since 2004. At all relevant times, Desai (a) has

  been the Medical Director of Path Medical-ACI and Path Medical-Apex; and (b)

  has knowingly implemented, overseen, and provided services to patients that is

  predetermined, not medically necessary, and unlawfully rendered. (See Ex. 1,

  Path Defendants Column.)

        24.   Marino resides in and is a citizen of Florida.     Marino has been

  licensed to practice medicine in Florida since 1974. At all relevant times, Marino

  (a) has been the Medical Director of Path Medical-Cutler Bay f/k/a Path Medical-

  Deltona, Path Medical-East, Path Medical-Kissimmee, Path Medical-Longwood,

  and Path Medical-OBT; and (b) has knowingly implemented, overseen, and

  provided services to patients that is predetermined, not medically necessary, and

  unlawfully rendered. (See Ex. 1, Path Examining Provider and Path Defendants

  Columns.)




                                         18
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 19 of 122 PageID 1199




         25.    Qian resides in and is a citizen of Florida. Qian has been licensed to

  practice medicine in Florida since 2001.5 At all relevant times, Qian (a) has been

  the Medical Director of Path Medical-Broward, Path Medical-Palm Beach Lakes,

  Path Medical-Pines, Path Medical-Plantation, and Path Medical-Pompano; and

  (b) has knowingly implemented, overseen, and provided services to patients that

  is predetermined, not medically necessary, and unlawfully rendered. (See Ex. 1,

  Path Examining Provider and Path Defendants Columns.)

         26.    Ramos resides in and is a citizen of Florida.               Ramos has been

  licensed to practice medicine in Florida since 1999. At all relevant times, Ramos

  (a) has been the Medical Director of Path Medical-MRI Boca and Rehab, Path

  Medical-MRI Hallandale, and Path Medical-MRI Tamarac; and (b) has

  knowingly implemented, overseen, and provided services to patients that is

  predetermined, not medically necessary, and unlawfully rendered. (See Ex. 1,

  Path Defendants Column.)

         27.    Thomas resides in and is a citizen of Florida. Thomas has been

  licensed to practice medicine in Florida since 2013. At all relevant times, Thomas

  (a) has been the Medical Director of Path Medical-Central Tampa, Path Medical-

  5 On September 14, 2007, the United States Department of Veterans Affairs, which employed
  Qian as a physician, revoked Qian’s medical staff privileges for, among other things: “serious
  deviations from the standard of care,” “a pattern of misrepresentation of the medical record,”
  “inappropriate copying and pasting of notes in the [c]omputerized [p]atient [r]ecord [s]ystem,”
  and failing to “recognize, document, and treat abnormal lab issues.” Qian v. Shinseki, 747 F.
  Supp. 2d 1362, 1365 (S.D. Fla. 2010), aff'd sub nom. Qian v. Sec'y, Dep't of Veterans Affairs,
  432 F. App'x 808 (11th Cir. 2011).



                                                19
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 20 of 122 PageID 1200




  Lakeland, Path Medical-North Tampa, Path Medical-South Tampa, and Path

  Medical St. Pete; and (b) has knowingly implemented, overseen, and provided

  services to patients that is predetermined, not medically necessary, and

  unlawfully rendered. (See Ex. 1, Path Examining Provider and Path Defendants

  Columns.)

        28.   Vazquez resides in and is a citizen of Florida. Vazquez has been

  licensed to practice medicine in Florida since 1994. From January 2017 through

  at least December 2019, Vazquez (a) was the Medical Director of Path Medical-

  Bradenton, Path Medical-Haines City, and Path Medical-New Port Richey; and

  (b) has knowingly implemented, overseen, and provided services to patients that

  is predetermined, not medically necessary, and unlawfully rendered. (See Ex. 1,

  Path Examining Provider and Path Defendants Columns.)

        29.   Wilensky resides in and is a citizen of Florida. Wilensky has been

  licensed to practice medicine in Florida since 1978.    At all relevant times,

  Wilensky (a) has been the Medical Director of Path Medical-Aventura, Path

  Medical-Coral Springs/Margate, Path Medical-Dade, Path Medical-Hollywood,

  and Path Medical-North Miami/North Miami Beach; and (b) has knowingly

  implemented, overseen, and provided services to patients that is predetermined,

  not medically necessary, and unlawfully rendered. (See Ex. 1, Path Examining

  Provider and Path Defendants Columns.)




                                        20
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 21 of 122 PageID 1201




        30.   Chong resides in and is a citizen of Florida. Chong has been licensed

  to practice chiropractic medicine in Florida since 2013. At all relevant times,

  Chong has knowingly provided fraudulent and unlawful services pursuant to the

  Predetermined Protocol to patients of at least Path Medical-Boca MRI and

  Rehab, Path Medical-Central Tampa, Path Medical-Palm Beach Lakes, and Path

  Medical-Plantation. (See Ex. 1, Path Examining Provider and Path Defendants

  Columns.)

        31.   Golden resides in and is a citizen of Florida.     Golden has been

  licensed to practice chiropractic medicine in Florida since 2010. At all relevant

  times, Golden has knowingly provided fraudulent and unlawful services pursuant

  to the Predetermined Protocol to patients of at least Path Medical-Central

  Tampa, Path Medical-Hollywood, Path Medical-Kissimmee, and Path Medical-

  Plantation. (See Ex. 1, Path Examining Provider and Path Defendants Columns.)

        32.   Kurzbuch resides in and is a citizen of Florida. Kurzbuch has been

  licensed to practice chiropractic medicine in Florida since 2016. At all relevant

  times, Kurzbuch has knowingly provided fraudulent and unlawful services

  pursuant to the Predetermined Protocol to patients of at least Path Medical-

  Aventura, Path Medical-Boca MRI and Rehab, Path Medical-Bradenton, Path

  Medical-Broward, Path Medical-Central Tampa, Path Medical-Dade, Path

  Medical-Haines    City,   Path   Medical-Hollywood,        Path   Medical-Coral




                                         21
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 22 of 122 PageID 1202




  Springs/Margate, Path Medical-North Miami/North Miami Beach, Path Medical-

  Palm Beach Lakes, Path Medical-Pines, Path Medical-Plantation, and Path

  Medical-Pompano. (See Ex. 1, Path Examining Provider and Path Defendants

  Columns.)

        33.   Lassiter resides in and is a citizen of Florida. Lassiter has been

  licensed to practice chiropractic medicine in Florida since 2014. At all relevant

  times, Lassiter has knowingly provided fraudulent and unlawful services

  pursuant to the Predetermined Protocol to patients of at least Path Medical-

  Broward, Path Medical-Central Tampa, Path Medical-Dade, Path Medical-

  Hollywood, Path Medical-Kissimmee, Path Medical-Coral Springs/Margate, Path

  Medical-North Miami/North Miami Beach, and Path Medical-Pompano. (See Ex.

  1, Path Examining Provider and Path Defendants Columns.)

        34.   Lewis resides in and is a citizen of Florida. Lewis has been licensed

  to practice chiropractic medicine in Florida since 2013. At all relevant times,

  Lewis has knowingly provided fraudulent and unlawful services pursuant to the

  Predetermined Protocol to patients of at least Path Medical-Central Tampa, Path

  Medical-Deltona, Path Medical-East, Path Medical-Haines City, Path Medical-

  Kissimmee, and Path Medical-OBT. (See Ex. 1, Path Examining Provider and

  Path Defendants Columns.)




                                         22
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 23 of 122 PageID 1203




        35.    Manocha resides in and is a citizen of Florida. Manocha has been

  licensed to practice chiropractic medicine in Florida since 2012. At all relevant

  times, Manocha has knowingly provided fraudulent and unlawful services

  pursuant to the Predetermined Protocol to patients of at least Path Medical-

  Central Tampa, Path Medical-East, Path Medical-Haines City, Path Medical-

  Kissimmee, Path Medical-Lakeland, Path Medical-Longwood, and Path Medical-

  OBT. (See Ex. 1, Path Examining Provider and Path Defendants Columns.)

        36.    Nerbonne resides in and is a citizen of Florida. Nerbonne has been

  licensed to practice chiropractic medicine in Florida since 2010. At all relevant

  times, Nerbonne has knowingly provided fraudulent and unlawful services

  pursuant to the Predetermined Protocol to patients of at least Path Medical-

  Broward, Path Medical-Central Tampa, and Path Medical-North Miami/North

  Miami Beach.     (See Ex. 1, Path Examining Provider and Path Defendants

  Columns.)

        37.    Parchment resides in and is a citizen of Florida. Parchment has been

  licensed to practice chiropractic medicine in Florida since 2013. At all relevant

  times, Parchment has knowingly provided fraudulent and unlawful services

  pursuant to the Predetermined Protocol to patients of at least Path Medical-

  Central Tampa, Path Medical-Dade, Path Medical-Hollywood, Path Medical-

  Kissimmee,    Path   Medical-Coral   Springs/Margate,    Path   Medical    North




                                         23
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 24 of 122 PageID 1204




  Miami/North Miami Beach, Path Medical-Palm Beach Lakes, and Path Medical-

  Plantation. (See Ex. 1, Path Examining Provider and Path Defendants Columns.)

        38.   Sefick resides in and is a citizen of Florida. Sefick has been licensed

  to practice chiropractic medicine in Florida since 2001. At all relevant times,

  Sefick has knowingly provided fraudulent and unlawful services pursuant to the

  Predetermined Protocol to patients of at least Path Medical-Central Tampa, Path

  Medical-East, and Path Medical-Kissimmee. (See Ex. 1, Path Examining Provider

  and Path Defendants Columns.)

        39.   Vleko resides in and is a citizen of Florida. Vleko has been licensed

  to practice chiropractic medicine in Florida since 2010. At all relevant times,

  Vleko has knowingly provided fraudulent and unlawful services pursuant to the

  Predetermined Protocol to patients of at least Path Medical-Central Tampa, Path

  Medical-Deltona, Path Medical-East, Path Medical-Haines City, Path Medical-

  Kissimmee, Path Medical-Longwood, and Path Medical-OBT. (See Ex. 1, Path

  Examining Provider and Path Defendants Columns.)

        40.   Defendants acted in concert and have symbiotic relationships with

  each other in that each one needed and depended upon the participation of the

  others to accomplish their common purpose of defrauding State Farm Mutual

  and State Farm Fire through the fraudulent claims described above and

  throughout this Amended Complaint. Specifically: (a) Path Medical holds the




                                         24
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 25 of 122 PageID 1205




  AHCA licensee for all the Path Medical clinics and is the entity that knowingly

  submitted, and caused to be submitted, all the fraudulent bills and supporting

  documentation for services that were not medically necessary and not lawfully

  rendered; (b) since at least December 2018, or shortly thereafter, Path Medical

  has also owned and controlled the 411 Hotline, through which it has unlawfully

  solicited and referred individuals to PI Attorneys who agreed to refer their clients

  to Path Medical in return for the referrals from the 411 Hotline; (c) from at least

  January 2017 through December 2018, the 411-PAIN Referral Service falsely

  advertised itself as a legitimate medical and legal referral service to unlawfully

  solicit and refer individuals who called the 411 Hotline to Path Medical or to PI

  Attorneys who agreed to refer their clients to Path Medical in return for the

  referrals from the 411 Hotline; (d) from at least January 2017 through December

  2018, Lewin owned and controlled the 411-PAIN Referral Service and Path

  Medical, and designed, oversaw, and is responsible for the Predetermined

  Protocol to exploit the No-Fault Benefits of patients who treated at Path Medical,

  as well as enabled Path Medical to circumvent the HCCA’s licensure

  requirements; (e) the Medical Directors knowingly direct, oversee, and

  implement the medically unnecessary and unlawfully rendered services, and fail

  to comply with their statutory obligations to (i) review patient referral contracts

  or agreements between Path Medical and the 411-PAIN Referral Service, (ii)




                                          25
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 26 of 122 PageID 1206




  conduct systematic reviews of Path Medical’s bills to ensure they are not

  fraudulent or unlawful, and (iii) take immediate, corrective action upon discovery

  of an unlawful charge at Path Medical, which is necessary to enable Path Medical

  to circumvent the HCCA requirements and submit the fraudulent bills and

  supporting documentation to State Farm Mutual and State Farm Fire; and (f) the

  Chiropractor Defendants knowingly direct, oversee, and implement the medically

  unnecessary and unlawfully rendered services, and falsely document the need for

  these services, which is necessary to enable Path Medical to submit the

  fraudulent bills and supporting documentation to State Farm Mutual and State

  Farm Fire.

        C.     Path Medical Holdings And The Path ESOP

        41.    Path Medical Holdings is an active Delaware corporation,

  incorporated on October 2, 2016, with its principal place of business at 2304 W.

  Oakland Park Blvd., Fort Lauderdale, Florida 33311. Effective October 11, 2016,

  Lewin and Kimberly Russo (“Russo”) transferred their entire interests in Path

  Medical to Path Medical Holdings.      Therefore, as of October 11, 2016, Path

  Medical Holdings had 100% of the ownership and controlling interest in Path

  Medical.

        42.    On October 2, 2016, the same day Path Medical Holdings was

  formed, the Path Medical Center Holdings Employee Stock Ownership Plan (the




                                         26
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 27 of 122 PageID 1207




  “Path ESOP”) was formed, purportedly for the sole benefit of the employees of

  Path Medical Holdings and/or Path Medical. Limited information is available in

  the public record regarding Path Medical Holdings and the Path ESOP.

        43.   Based on the limited information available at this time, it is unclear

  whether Path Medical Holdings knowingly participated in the wrongful conduct

  alleged herein, or the extent to which it may have benefited from or been unjustly

  enriched by that wrongful conduct. Therefore, Path Medical Holdings is not

  named as a defendant at this time. However, the circumstances surrounding the

  formation and role of Path Medical Holdings are highly suspicious. Specifically:

              (a) On October 2, 2016, Path Medical Holdings and the Path ESOP

        were formed;

              (b) Effective October 11, 2016, Lewin transferred his 51% ownership

        interest in Path Medical, and Russo transferred her 49% ownership

        interest in Path Medical, to Path Medical Holdings. At that point, Path

        Medical Holdings owned a single asset – 100% of the ownership interests

        in Path Medical;

              (c)   Also on October 11, 2016, the Path ESOP entered into two

        promissory notes with Path Medical Holdings totaling $243,500,000, the

        proceeds of which were used to purchase 100% of the common stock of

        Path Medical Holdings.      The Path ESOP’s IRS Form 5500 and the




                                         27
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 28 of 122 PageID 1208




        accompanying financial statements for the year 2016 stated $243,500,000

        represented the fair value of the Path Medical Holdings stock as of October

        11, 2016 as determined by an independent appraisal performed at the

        direction of the Path ESOP Trustee (GreatBanc Trust Company). Lewin

        and Russo transferred their entire ownership interests in Path Medical to

        Path Medical Holdings to facilitate the transaction in which the Path ESOP

        purchased all the common stock of Path Medical Holdings;

               (d) Another independent appraisal performed at the direction of the

        Path ESOP’s Trustee determined the fair value of the Path Medical

        Holdings shares as of December 31, 2016 had dropped to $35.1 million –

        less than 90 days after the Path ESOP agreed to pay $243,500,000, likely

        to Lewin and Russo, for those shares.             Remarkably, in 2017 a third

        independent appraisal performed at the direction of the Path ESOP’s

        Trustee determined the fair value of the Path Medical Holding shares had

        further declined to $5.5 million. In other words, less than 15 months after

        the Path ESOP agreed to pay Path Medical Holdings $243,500,000

        pursuant to promissory notes to buy the shares of Path Medical Holdings,

        likely from Lewin and Russo, the fair value of the Path Medical Holdings

        shares had declined by about 98% to $5.5 million;6 and


  6According to the IRS Form 5500s filed for the Path ESOP, effective January 1, 2018, Path
  Medical Holdings and the Trustee for the Path ESOP “refinanced the [Path ESOP’s] promissory


                                              28
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 29 of 122 PageID 1209




                (e) While it is unclear at this time how much Lewin and Russo were

         paid in connection with the sale of their ownership interests in Path

         Medical to Path Medical Holdings and the simultaneous sale of all of Path

         Medical Holdings’ shares to the Path ESOP, (i) the Path ESOP was saddled

         with a debt of $243,500,000, (ii) the fair value of the Path Medical

         Holdings shares acquired by the Path ESOP in return for incurring that

         debt, declined by about 98% within less than 15 months, and (iii) Lewin

         retained control over Path Medical and Path Medical Holdings. In fact,

         when Path Medical informed AHCA that Lewin and Russo had transferred

         their ownership interests in Path Medical to Path Medical Holdings, and

         the Path ESOP had purchased all of Path Medical Holdings’ shares, Path

         Medical represented to AHCA the “ultimate ownership/control” of Path

         Medical would remain unchanged.              See October 21, 2016 letter from

         attorneys for Path Medical to AHCA. (Ex. 5.)

         44.    From the time of Path Medical Holdings’ formation, there has been a

  significant identity of interest and control between it and Path Medical in that

  they have shared several of the same officers and directors and the same

  addresses, and the only asset held by Path Medical Holdings is and has been its

  notes and renegotiated the stock purchase agreement.” The refinanced promissory notes owed
  by the Path ESOP were allegedly “reduced to $15,791,252 and the initial costs of the [Path
  Medical Holdings] shares acquired by the [Path ESOP] was reduced to approximately
  $28,777,000.” The Form 5500s do not provide any explanation regarding the circumstances
  surrounding the “refinanced” promissory notes or the “renegotiated” stock purchase agreement.



                                               29
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 30 of 122 PageID 1210




  100% ownership and control of Path Medical.           However, to ensure their

  continuing control over and benefits from Path Medical, Lewin and several other

  officers and directors of Path Medical Holdings have contemporaneously held the

  same or similar positions with Path Medical. Specifically:

              (a) Lewin was a Director of Path Medical Holdings from the time of

        its inception through at least November 2018 and the Chief Executive

        Officer of Path Medical Holdings through at least December 2018. During

        the same period, Lewin was also identified as a Director, as well as the CEO

        and President of Path Medical on documents submitted to AHCA;

              (b) Russell Permaul (“Permaul”) was the Chief Compliance Officer

        for Path Medical Holdings from the time of its inception through

        December 2018, and a Director of Path Medical Holdings from October

        2018 through June 2020.       Through at least 2019, Permaul was also

        identified as the VP of Security and Compliance, Chief Compliance Officer,

        and Registered Agent for Path Medical on documents submitted to AHCA;

              (c) Joel Manion, D.C. (“Manion”) was the Chief Operating Officer of

        Path Medical Holdings from the time of its inception through March 2018,

        and was a Director of Path Medical Holdings from March 2018 through

        July 2019. During the same period, Manion was also identified as the Chief

        Operating Officer for Path Medical on documents submitted to AHCA; and




                                          30
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 31 of 122 PageID 1211




               (d) Manuel Fernandez (“Fernandez”) has been the Chief Executive

         Officer of Path Medical Holdings since April 2019 and a Director of Path

         Medical Holdings since July 2019. During these same periods, Fernandez

         was also identified as the Chief Executive Officer for Path Medical on

         documents submitted to AHCA.

         45.   Furthermore, from the time of Path Medical Holdings’ formation on

  October 2, 2016, its principal office address has been the same as Path Medical,

  either 6220 South Orange Blossom Trail in Orlando, or 2304 West Oakland

  Boulevard in Ft. Lauderdale, which are locations of two of the Path Medical

  clinics.

         46.   Similarly, there has been a significant identity of interest and control

  between the Path ESOP and Path Medical Holdings in that: (a) the common stock

  of Path Medical Holdings is the only asset held by the Path ESOP; (b) all of the

  publicly available IRS Form 5500s filed to date for the Path ESOP for the years

  2016 through 2019 are dated in 2019 and 2020 and bear the electronic signature

  of Manny Fernandez as the “plan administrator,” who at the same time was the

  Chief Executive Officer of Path Medical and a Director and Chief Executive

  Officer of Path Medical Holdings; (iv) from the time of its inception, the Path

  ESOP has been administered by an ESOP Committee appointed by the Board of

  Directors of Path Medical Holdings; and (v) the form 5500s filed by the Path




                                           31
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 32 of 122 PageID 1212




  ESOP represent “certain administrative functions [of the Path ESOP] are

  performed by officers or employees of [Path Medical Holdings],” but the

  particular identity of the officers or employees of Path Medical Holdings are

  never identified.

        47.    Accordingly, it appears Path Medical Holdings was formed to: (a)

  enable Lewin and Russo to transfer their entire ownership interests in Path

  Medical to Path Medical Holdings, and presumably in return for doing so receive

  all the common stock of Path Medical Holdings; (b) enable Lewin and Russo to

  sell their common stock in Path Medical Holdings to the Path ESOP at a grossly

  inflated price of up to $243,500,000; (c) eliminate Russo’s ownership of Path

  Medical on paper; (d) enable Lewin to maintain control of Path Medical by

  serving as the President of Path Medical and a Director of Path Medical Holdings

  through at least November 2018 and the Chief Executive Officer of Path Medical

  Holdings through at least December 2018; and (e) saddle the Path ESOP with

  significant debt obligations to an entity apparently owned and controlled by

  Lewin with an obligation to pay Path Medical Holdings $243,500,000.

        48.    At this time, State Farm Mutual and State Farm Fire do not know the

  full nature and scope of the relationships and financial transactions between Path

  Medical, Path Medical Holdings, and the Path ESOP, and the extent to which

  Path Medical Holdings may have participated in, benefitted from, or been




                                         32
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 33 of 122 PageID 1213




  unjustly enriched by, the wrongful conduct alleged in Claims for Relief One

  through Nine through which State Farm Mutual and State Farm Fire were

  induced to pay at least $17 million to Path Medical.            However, given the

  circumstances described above, it appears Path Medical Holdings may have

  participated in, benefited from, or been unjustly enriched by, the wrongful

  conduct through which State Farm Mutual and State Farm Fire were induced to

  pay at least $17 million to Path Medical.

  IV.   ALLEGATIONS COMMON TO ALL CLAIMS

               Insurance Benefits Under Florida Law

        49.    Pursuant to Fla. Stat. § 627.736 et seq. (the “PIP Law”), auto insurers

  are required to provide PIP Benefits of at least $10,000 to certain designated

  individuals, for losses resulting from injuries arising out of the ownership,

  maintenance, or use of a motor vehicle. Insureds may also carry additional

  coverage in the form of MPC Benefits, which may cover additional amounts after

  their PIP Benefits are exhausted.

        50.    For purposes of PIP Benefits, insurers are required to pay 80% of all

  reasonable expenses for medically necessary medical, surgical, x-ray, dental, and

  rehabilitative services related to such injuries. Fla. Stat. § 627.736(1)(a).

        51.    Pursuant to Fla. Stat. § 627.732(2)(a)-(c), “‘medically necessary’

  refers to a medical service or supply that a prudent physician would provide for




                                            33
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 34 of 122 PageID 1214




  the purpose of preventing, diagnosing, or treating an illness, injury, disease or

  symptom in a manner that is: (a) [i]n accordance with generally accepted

  standards of medical practice; (b) [c]linically appropriate in terms of type,

  frequency, extent, site, and duration; and (c) [n]ot primarily for the convenience

  of the patient, physician, or other health care provider.”

        52.    Before January 1, 2013, injured parties who were eligible for PIP

  Benefits were entitled to up to $10,000 of PIP Benefits for medically necessary

  goods and services. However, after an amendment to the PIP Law that became

  effective on January 1, 2013, PIP Benefits are now limited to $2,500 unless a

  physician or other professional licensed under other specific provisions of Florida

  law determines the injured person sustained an EMC, in which case the injured

  person would be eligible for PIP Benefits of up to $10,000.           Fla. Stat. §

  627.736(1)(a)(3)-(4).   Florida law defines an EMC as “a medical condition

  manifesting itself by acute symptoms of sufficient severity, which may include

  severe pain, such that the absence of immediate medical attention could

  reasonably be expected to result in any of the following: (a) [s]erious jeopardy to

  patient health[;] (b) [s]erious impairment of bodily functions[; or] (c) [s]erious

  dysfunction of any bodily organ or part.” Fla. Stat. § 627.732(16).

        53.    State Farm Mutual and State Farm Fire are required to pay or deny

  claims for PIP Benefits within 30 days, and may be ordered to pay interest and




                                           34
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 35 of 122 PageID 1215




  attorneys’ fees if they fail to pay the full amount owed within that period. Fla.

  Stat. § 627.736(4)(b) and (d).

        54.    Pursuant to Fla. Stat. 627.736(5)(b)(1)(b), “[a]n insurer or insured is

  not required to pay a claim or charges . . . (b) [f]or any service or treatment that

  was not lawful at the time rendered.”        Pursuant to Fla. Stat. § 627.732(11),

  “‘[l]awful’ or ‘lawfully’ means in substantial compliance with all relevant

  applicable criminal, civil, and administrative requirements of state and federal

  law related to the provision of medical services or treatment.”        The Patient

  Brokering Act, the Anti-Kickback Act, and the Chiropractic Advertising Laws are

  criminal, civil, and administrative requirements of state law related to the

  provision of the medical services and treatment provided by and through Path

  Medical.    Therefore, neither State Farm Mutual, State Farm Fire nor their

  insureds are required to pay any claim or charges for medical services and

  treatment provided by and through Path Medical as a result of the failure to

  substantially comply with those laws. See also Fla. Stat. § 627.736(17) (“[c]laims

  generated as a result of activities that are unlawful pursuant to [the Patient

  Brokering Act] are not reimbursable under [the PIP Law]”).

        55.    Pursuant to Fla. Stat. § 627.736(5)(b)(1)(c), “[a]n insurer or insured

  is not required to pay a claim or charges . . . (c) [t]o any person who knowingly

  submits a false or misleading statement relating to the claim or charges.”




                                          35
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 36 of 122 PageID 1216




  “‘Knowingly’ means that a person, with respect to information, has actual

  knowledge of the information; acts in deliberate ignorance of the truth or falsity

  of the information; or acts in reckless disregard of the information, and proof of

  specific intent to defraud is not required.” Fla. Stat. § 627.732(10). Therefore,

  neither State Farm Mutual, State Farm Fire nor its insureds are required to pay

  any claim or charges Path Medical knowingly submitted for services that were not

  medically necessary and not lawfully rendered.

        B.    Tort Claims For Non-Economic Loss

        56.   Individuals who are not at fault for an auto accident can also

  potentially recover damages: (a) from at-fault drivers or their insurers through a

  BI Claim; and/or (b) through a UM Claim from the individuals’ own insurer(s) if

  recovery under the BI Claim is insufficient. The benefits potentially available to

  patients through BI and UM Claims include pain and suffering and other forms of

  non-economic damages, as well as necessary medical expenses and lost wages.

        57.   To bring BI Claims or UM Claims, individuals must establish they

  meet one of several statutory requirements including that they have: (a) a

  significant and permanent loss of an important bodily function, or (b) a

  permanent injury (other than scarring or disfigurement) within a reasonable

  degree of medical probability. Fla. Stat. § 627.737(2).




                                          36
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 37 of 122 PageID 1217




        58.    Defendants’ Predetermined Protocol, along with the corresponding

  bills and supporting documentation that are fraudulent, are designed to facilitate

  fraudulent claims for No-Fault Benefits, and to develop and maintain quid pro

  quo cross-referral relationships with PI Attorneys by supporting the PI Attorneys’

  ability to profit from inflated BI Claims against at-fault drivers and inflated UM

  Claims against their clients’ own insurers if recovery under the BI Claims is

  insufficient to satisfy the clients’ purported damages.

        C.     The Legitimate Treatment Of Patients With Strains And
               Sprains

        59.    Path Medical and its providers, including the Medical Directors and

  Chiropractor Defendants, purport to examine, diagnose, and treat patients who

  have been in auto accidents and complain of neck and/or back pain, among other

  ailments.

        60.    For patients who have been in auto accidents and have legitimate

  complaints of neck and/or back pain, or other ailments, a provider must perform

  a detailed history and legitimate examination to arrive at a legitimate diagnosis.

        61.    Based upon a legitimate diagnosis, a licensed professional must

  engage in medical decision-making to design a legitimate treatment plan tailored

  to the unique circumstances of the patient. During the course of treatment,

  treatment plans should be modified based upon the unique circumstances of each

  patient and their response (or lack thereof) to treatment.



                                           37
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 38 of 122 PageID 1218




        62.    Legitimate treatment plans for patients with soft tissue injuries such

  as strains and sprains may involve no treatment at all because many of these

  kinds of injuries heal without any intervention, or a variety of interventions,

  including medications to reduce inflammation and relieve pain, passive

  modalities, and active modalities.

        63.    Passive modalities do not require any affirmative effort or movement

  by patients. There are many kinds of passive modalities, including: (a) hot/cold

  packs, (b) ultrasound, (c) electrical stimulation (“e-stim”), (d) manual therapy,

  (e) massage, and (f) traction. Active modalities require affirmative movement by

  patients and include a wide variety of exercises, strengthening, and stretching

  tailored to the unique circumstances of each patient, including the nature and

  location of the injuries, the patients’ physical abilities, and the patients’ response

  (or lack thereof) to any particular active modality on any day or over time.

        64.    In legitimate treatment plans, passive modalities should generally be

  used only to the extent necessary to reduce pain and facilitate active modalities,

  while active modalities should generally be introduced as soon as practicable to

  promote the actual healing of strains and sprains.

        65.    The decision of which, if any, types of treatment are appropriate for

  each patient, as well as the level, frequency, and duration of the various services,

  should vary depending on the unique circumstances of each patient, including:




                                           38
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 39 of 122 PageID 1219




  (a) the patient’s age, social, family, and medical history; (b) the patient’s physical

  condition, limitations, and abilities; (c) the location, nature, and severity of the

  patient’s injury and symptoms; and (d) the patient’s response to treatment.

        66.    Therefore, while one or more passive modalities may be medically

  necessary on any particular visit to reduce pain and facilitate the patient’s ability

  to perform active modalities, the combination of five or more modalities on

  nearly every visit would rarely, if ever, be appropriate for any patient.

        67.    Treatment plans should be periodically reassessed and modified

  based upon the progress of the patient, or lack thereof. To the extent diagnostic

  tests such as x-rays, CTs, and MRIs are medically necessary and are performed,

  treatment plans should integrate their results.

        68.    Patients should be discharged from treatment when they have

  reached maximum medical improvement, such that no further treatment is likely

  to benefit the patient, or when patients fail to respond to the treatment program.

        69.    The above-described process of examination, diagnosis, and

  treatment must be appropriately documented for the benefit of: (a) the licensed

  professionals involved in the patient’s care; (b) other licensed professionals who

  may treat the patient contemporaneously or subsequently; (c) the patient, whose

  care and condition necessarily depends on the documentation of this




                                            39
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 40 of 122 PageID 1220




  information; and (d) payors such as State Farm Mutual and State Farm Fire, so

  they can pay for reasonable and necessary treatment.

        70.   As described below, Defendants’ patients are not legitimately

  examined, diagnosed, or treated for their unique needs.        Instead, they are

  subjected to the Predetermined Protocol in which they receive virtually the same

  laundry list of services on every visit to exploit their No-Fault Benefits.

  Furthermore, the pervasive patterns in the documentation of services Path

  Medical submitted, or caused to be submitted, to State Farm Mutual and State

  Farm Fire are not credible and reflect services performed pursuant to the

  Predetermined Protocol, rather than because they were medically necessary to

  address the unique needs of each patient.

  V.    PATH MEDICAL’S RELATIONSHIPS WITH THE 411-PAIN
        REFERRAL SERVICE AND PI ATTORNEYS

        A.    Path Medical’s Relationship With The 411-PAIN Referral
              Service

        71.   The success of Defendants’ scheme depends heavily upon the ability

  to gain quick access to individuals involved in auto accidents who can be referred

  to Path Medical for services designed to exploit their No-Fault Benefits. From at

  least January 2017 through at least December 2018, Path Medical appears to

  have gained quick access to many of its patients pursuant to its relationship with

  the 411-PAIN Referral Service, which was a purported legal and medical referral




                                         40
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 41 of 122 PageID 1221




  service owned by Lewin.7 In or about December 2018, or shortly thereafter, Path

  Medical assumed ownership and control of the 411 Hotline, which it has

  continued to falsely advertise and operate under the pretense of a legitimate legal

  and medical referral service (i.e., the Path Referral Service).

         72.    The marketing materials used by the 411-PAIN Referral Service and

  Path Referral Service have urged individuals who are in auto accidents to call the

  411 Hotline for purported legitimate legal and medical referrals through an

  aggressive multi-million dollar marketing campaign, which implores accident

  victims to “call from home, hospital or accident scene.” (Ex. 8.) The 411-PAIN

  Referral Service and the Path Referral Service use various catchphrases to target

  auto accident victims, including “after 911, call 411.” (Ex. 9.) The website for the

  411 Hotline stated that “[once] you call 411-PAIN at 1-800-411-PAIN, you will be

  asked a few simple questions to determine exactly what type of assistance you

  will need and immediately after-wards [sic] be scheduled to see a doctor. Same

  day appointments are available.” (Ex. 10.) The website for the 411 Hotline also


  7 In addition to its relationships with the 411-PAIN Referral Service and Path Referral Service,
  Path Medical owns the trademarks for and operates the 1-800-671-HURT a/k/a HURT BURT
  referral service (the “HURT Referral Service”). (Exs. 6-7.) The HURT Referral Service purports
  to provide individuals with “attorney referrals,” “[m]edical and health care services,” “medical
  information about getting help after being injured,” and “medical information with respect to
  accidents,” among other things. (Id.) While the full scope of the referral relationship between
  the HURT Referral Service and Path Medical is presently not known by State Farm Mutual and
  State Farm Fire, it is reasonable to infer the HURT Referral Service has referred or intends to
  refer individuals, including State Farm insureds, directly to Path Medical or to a PI Attorney
  who, in turn, refers the individuals to Path Medical.



                                                41
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 42 of 122 PageID 1222




  claimed that callers should use the doctors from 1-800-411-PAIN because the

  network “has almost 20 years of experience . . . [and] [t]hey will assist you in

  recovering from your injuries as quickly as possible.” (Id.)

        73.   The 411-PAIN Referral Service and the Path Referral Service do not

  refer callers to a panel of medical providers randomly or based upon the callers’

  best interests. Instead, they refer at least many callers to Path Medical and to PI

  Attorneys with whom Path Medical has quid pro quo cross-referral relationships.

  As discussed below, the PI Attorneys purportedly do not directly pay the 411-

  PAIN Referral Service or Path Referral Services for their services. However, in

  return for client referrals from the 411-PAIN Referral Service and later from the

  Path Referral Service, PI Attorneys cross-refer their clients to Path Medical for

  treatment as patients.

        74.   When making referrals to Path Medical, the 411-PAIN Referral

  Service did not disclose to callers Lewin’s common ownership in the 411-PAIN

  Referral Service and Path Medical, or the quid pro quo cross-referral

  relationships with PI Attorneys.

        75.   Upon information and belief, the 411-PAIN Referral Service entered

  into one or more contracts with Path Medical pursuant to which at least some,

  and possibly many, individuals who called the 411 Hotline and were in a

  geographic area in which a Path Medical clinic was located, were referred to Path




                                          42
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 43 of 122 PageID 1223




  Medical. While the contract(s) between the 411-PAIN Referral Service and Path

  Medical have not yet been disclosed to State Farm Mutual and State Farm Fire, it

  is reasonable to infer based on the millions of dollars in expenses incurred by the

  411-PAIN Referral Service to advertise and operate the 411 Hotline that Path

  Medical would have had to offer and pay the 411-PAIN Referral Service a

  commission, benefit, bonus, rebate, kickback, or bribe, directly or indirectly, in

  cash or in kind, in return for the referral of patients by the 411-PAIN Referral

  Service to Path Medical. In turn, the 411-PAIN Referral Service would have had

  to solicit and receive from Path Medical a commission, benefit, bonus, rebate,

  kickback, or bribe, directly or indirectly, in cash or in kind, in return for referring

  the patients or patronage to Path Medical.

        76.    In addition, the 411-PAIN Referral Service referred individuals who

  called the 411 Hotline to specific clinics in defined geographic areas (which did

  not overlap with a Path Medical clinic location) who paid a fee to receive

  exclusive referrals within those defined geographic areas. Indeed, in at least

  certain geographic areas of Florida, the 411-PAIN Referral Service appeared to

  refer all callers to a single health care provider who purchased territorial

  exclusivity for patient referrals, despite advertising itself as a legitimate medical

  referral service. (Ex. 11.) For example, a chiropractor in Jacksonville testified his

  clinic licensed the exclusive rights over all calls made to 1-800-411-PAIN in the




                                            43
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 44 of 122 PageID 1224




  Jacksonville market. (Ex. 12 at pp. 123-24, 134-36.) Specifically, the chiropractor

  testified that when individuals called from the 904 area code, they were

  connected directly to the chiropractor’s office:

        Q.     The – When I asked you if I, meaning me the attorney and I
               was in an accident and I called the 1-800-411-PAIN number
               and I had a 904 area code number that goes directly to you,
               that's what you told me, right?
        A.     Yes. The reason I asked you what your phone number was –
        Q.     Right.
        A.     – because if it's not 904 it would probably ring to somebody
               else. I don't know who. We don't – we only have 904.

  (Id. at pp. 138-39.) In addition, the chiropractor testified that if a caller asks for a

  lawyer, the chiropractor, with the patient’s permission, “will try and contact an

  attorney that will call [the patient] back[.]” (Id. at p. 145.)

        77.    The 411-PAIN Referral Service’s advertising materials also marketed

  similar types of exclusive referral arrangements that allow chiropractors to

  purchase “vanity numbers” exclusive to specific broadcast markets. (Ex. 13.)

  Unbeknownst to callers, there is no panel or network of chiropractors or clinics to

  whom callers in those markets will be referred. Instead, the vanity number

  provides territorial exclusivity to participating clinics so that when a “potential

  patient dials 1-800-411-PAIN the number is ‘pointed’ by [the particular clinic’s]

  direction to any number [it] wish[es],” including the clinics themselves. (Id. at p.

  1.) The 411-PAIN Referral Service explained the arrangement as follows:



                                             44
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 45 of 122 PageID 1225




        Fast, simple and easy to remember. This is a 24-hour, 7 day-a-week
        service. Potential patients or referral sources dial this number and
        are automatically transferred directly to YOU . . . not a confusing
        referral network.     When a call comes from your designated
        marketing area, it automatically connects directly to you.

  (Id.) The 411-PAIN Referral Service touted its patient-referral arrangements

  allow the participating clinic to be “1-800-411-PAIN” in that particular market:

  “There is no such thing as a closed door. You are now 1-800-411-PAIN [and] the

  attorneys NOW need you more than you need them.”                  (Id.)   Moreover, the

  participating clinic’s use of the vanity number is exclusive “in the precise market

  area that [its] business covers” – calls originating in that market are redirected to

  the participating chiropractor:

        You own the right to use the vanity number in the precise market
        area your business covers. It doesn’t matter if all your customers are
        in multiple area codes or zip codes, one hundred percent of all calls
        originating from your territory ring directly to YOU. 1-800-411-
        PAIN is pointed to your current phone line, cell phone or call center
        according to your directions.

  (Id. at p. 6.) The 411-PAIN Referral Service’s marketing materials make clear not

  all territories are available, and that interested chiropractors should “call or email

  [to] reserve [their] territory . . . on a first-come-first-serve-basis . . . .” (Id. at p.

  3.)

        78.    The exclusive nature of 411-PAIN Referral Service’s referral

  obligations is illustrated by an unsigned advertising agreement between the 411-

  PAIN Referral Service and a chiropractic clinic. The agreement obligates the 411-


                                             45
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 46 of 122 PageID 1226




  PAIN Referral Service to “redirect all phone calls placed by potential clients to the

  Toll Free Numbers [which are defined in the agreement as, “1-800-411-PAIN and

  any other related phrases and toll free numbers”] to the phone number(s)

  designated by Participating Clinic . . . .” (Ex. 11 at p. 1 and § 2(b).) Participating

  chiropractors, in turn, are obligated to “attend to phone calls placed by Potential

  Clients to the Toll Free Numbers and redirected by Referral Service to the phone

  number(s) designated by Participating Clinic” and pay a monthly “fee.” (Id. at §§

  3(a), 4(a).)

         79.     At this time, State Farm Mutual and State Farm Fire do not know the

  extent to which the Path Referral Service and HURT Referral Service have had

  the same or similar arrangements to refer all callers within certain geographic

  areas which do not overlap with the Path Medical clinics to specific clinics who

  agree to pay a fee to the Path Referral Service or the HURT Referral Service for

  the exclusive right to receive those referrals.

         B.      Path Medical’s Unlawful Quid Pro Quo Cross-Referral
                 Relationships With PI Attorneys

         80.     In addition, the 411-PAIN Referral Service and Path Referral Service

  appear to have unlawful quid pro quo referral relationships with PI Attorneys

  who participate in the 411-PAIN Referral Service and the Path Referral Service.8

  8 At all relevant times, the 411-PAIN Referral Service and the Path Referral Service have
  registered with The Florida Bar as “qualifying providers,” and filed reports with The Florida Bar
  identifying the lawyers participating in their referral network, as required by Fla. Bar R. 4-7.22.



                                                  46
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 47 of 122 PageID 1227




        81.    After the 411-PAIN Referral Service closed its operations, Path

  Medical began to hold itself out as a lawyer referral service, i.e., the Path Referral

  Service, advertising on its website that injured individuals should call 1-800-411-

  PAIN “for information about receiving legal help” and to “get connected with a

  personal injury attorney” “who may get [callers] the compensation [they]

  deserve!” (Ex. 14, https://path411pain.com/other-accidents/).

        82.    It is no coincidence that of the 2,850 patients reflected on Exhibit 1

  who were represented by PI Attorneys, at least 2,486 of those patients were

  represented by PI Attorneys participating in the 411-PAIN Referral Service or the

  Path Referral Service. Of these patients, at least 244 were represented by Kanner

  & Pintaluga (K&P), which participates in and has other significant connections to

  the 411-PAIN Referral Service and Path Referral Service, as described in

  paragraphs 85 and 86 below.

        83.    At various times, the 411-PAIN Referral Service, Lewin, and counsel

  for the 411-PAIN Referral Service represented it provided referrals of callers to

  the 411 Hotline to PI Attorneys free of charge. For example, according to a Miami

  New Times article, Lewin denied PI Attorneys paid any fee to be part of the 411-

  PAIN Referral Service, but he acknowledged clinics and PI Attorneys in the 411-

  PAIN Referral Service have “a reciprocal relationship.” (Ex. 15.) Furthermore,

  during a hearing before the Florida Supreme Court regarding The Florida Bar’s




                                           47
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 48 of 122 PageID 1228




  proposed amendments to the rule regulating lawyer referral services, the 411-

  PAIN Referral Service’s lawyer testified the 411-PAIN Referral Service “does not

  charge [a fee] at this time” to lawyers who participate in its referral network. (Ex.

  16.)

         84.    Given the millions of dollars 411-PAIN Referral Service and the Path

  Referral Service have spent to advertise and operate the 411 Hotline, it is

  reasonable to infer the reason PI Attorneys who were participating in the 411-

  PAIN Referral Service and the Path Referral Service represented at least 2,486 of

  the 2,850 patients reflected on Exhibit 1 who were represented by PI Attorneys is

  because of an unlawful quid pro quo arrangement between Path Medical, the

  referral services, and the PI Attorneys. This fits the “reciprocal relationship”

  Lewin described between the 411-PAIN Referral Service and PI Attorneys. The

  411-PAIN Referral Service and the Path Referral Service referred callers to the 411

  Hotline to PI Attorneys to induce the PI Attorneys to refer their clients to Path

  Medical for treatment as patients.9



  9 The 411-PAIN Referral Service apparently did charge at least some PI Attorneys in return for
  referrals from the 411 Hotline. Specifically, a PI Attorney who was under investigation by The
  Florida Bar stated via a letter to The Florida Bar he remitted monthly payments of $5,000 to the
  411-PAIN Referral Service. (Ex. 17.) The payments were made by the PI Attorney under the
  “assum[ption] that 411 Pain was a legitimate lawyer referral service and that by contributing to
  its campaign he would be on the list of lawyers to whom [clinics owned by Lewin] would refer its
  patients if they needed legal help.” (Id.) His statement was later confirmed by 411-PAIN
  Referral Service’s attorney who informed The Florida Bar the PI Attorney “made payments to
  411 PAIN by check totaling $160,000.00[.]” (Id.)



                                                48
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 49 of 122 PageID 1229




        85.   The 411-PAIN Referral Service also apparently developed exclusive

  relationships with PI Attorneys through sublicense agreements. The 411-PAIN

  Referral Service’s website claimed it had “a number of offices located throughout

  Florida, Georgia, Michigan, Minnesota, and Tennessee,” and that it would refer

  callers “to an attorney who will strive to ensure [the caller’s] just

  compensation[.]” (Ex. 18.) The 411-PAIN Referral Service also entered into a

  sublicense agreement with K&P, making K&P the sub-licensee of 411-PAIN’s

  trademarks in the state of Georgia, and likely other states. See 1-800-411-I.P.

  Holdings, LLC v. The Eichholz Law Firm, P.C., No. 17-CV-04382, Dkt. 22, (N.D.

  Ga. Jan. 22, 2018).

        86.   The 411-PAIN Referral Service asserted it had “successfully created a

  conscious connection in the public mind between its 411-PAIN [m]arks and legal

  services in the Georgia market provided by K&P and the public actually identifies

  the 411-PAIN [m]arks with those legal services in the Georgia market.”           Id.

  Moreover, until recently, in certain areas of Florida, visitors to the website

  www.411pain.com       were   automatically   redirected   to   K&P’s   website    –

  www.kpattorney.com. Similarly, in Illinois, 411-PAIN Referral Service and/or

  Path Referral Service’s marketing materials referenced “The Law Offices of

  Kanner & Pintaluga, P.A.,” and visitors to www.411pain.com were automatically

  redirected to www.kpattorney.com. In addition, in other areas of the country




                                          49
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 50 of 122 PageID 1230




  where 411-PAIN is marketed, 411-PAIN Referral Service and/or Path Referral

  Service provided websites that function as advertisements for and point visitors

  to   specific    PI   Attorneys.     For    example,   in   Memphis,   visitors   to

  www.411painmemphis.com are directed to Schwed, Adams, & McGinley, P.A.

  Likewise, until recently, in Detroit, visitors to www.411paindetroit.com were

  directed to Motor City Accident Attorneys, an entity owned by attorneys Howard

  Kanner, Eric Pintaluga, and Todd Landau.

        87.       At this time, State Farm Mutual and State Farm Fire do not know the

  extent to which the HURT Referral Service has had similar quid pro quo cross

  referral arrangements with PI Attorneys in which the PI Attorneys have agreed to

  refer their clients to Path Medical in return for referrals from the HURT Referral

  Service.

        C.        Complete Information Regarding 411-PAIN, Path Referral
                  Service, And HURT Referral Service’s Referrals To Path
                  Medical Is Not Within State Farm Mutual And State Farm
                  Fire’s Control

        88.       The 411-PAIN Referral Service purportedly does not possess any

  information or records about where it referred any individual who called the 411

  Hotline. Given that referrals to Path Medical and PI Attorneys were the core

  nature of its business and it spent millions of dollars to solicit individuals whom

  it could refer to Path Medical and PI Attorneys, it is reasonable to infer the

  reason the 411-PAIN Referral Service intentionally destroyed its records



                                             50
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 51 of 122 PageID 1231




  regarding these referrals is it knew they were unlawful and did not want to create

  proof regarding the nature and scope of these referral relationships.

        89.    While the full scope of the referral relationships involving the 411-

  PAIN Referral Service, the Path Referral Service, and the HURT Referral Service

  is presently not known by State Farm Mutual and State Farm Fire, several

  patients in the claims at issue have testified the 411-PAIN Referral Service

  referred them directly to Path Medical, or referred them to a PI Attorney who, in

  turn, referred them to Path Medical. (Ex. 19 at p. 3; Ex. 20 at p. 2; Ex. 21 at p. 3.)

        90.    There are likely a substantial number of other State Farm Mutual

  and State Farm Fire insureds who were referred by the 411-PAIN Referral

  Service, the Path Referral Service, or the HURT Referral Service, to Path Medical

  or to PI Attorneys who participated in their legal referral service network and had

  quid pro quo cross-referral relationships with Path Medical. Indeed, because

  complete information regarding the manner and source of referrals for the State

  Farm Mutual and State Farm Fire insureds who received services from Path

  Medical since January 2017 is exclusively within the knowledge of Defendants

  and the involved PI Attorneys, State Farm Mutual and State Farm Fire expect to

  identify through discovery additional State Farm Mutual and State Farm Fire

  insureds who were referred to Path Medical by the 411-PAIN Referral Service, the

  Path Referral Service, and the HURT Referral Service. To date, State Farm has




                                            51
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 52 of 122 PageID 1232




  identified at least 15 State Farm Mutual and State Farm Fire insureds who called

  the 411 Hotline and treated at Path Medical. Moreover, State Farm Mutual and

  State Farm Fire have identified at least 2,486 State Farm Mutual and State Farm

  Fire insureds who were represented by PI Attorneys who participated in the 411-

  PAIN Referral Service and/or Path Referral Service, and treated at Path Medical.

  State Farm Mutual and State Farm Fire have paid at least $17 million in No-Fault

  Benefits to Path Medical for patients in the claims at issue, and it is reasonable to

  infer at least many of the patients identified in Exhibit 1 were unlawfully referred

  by the 411-PAIN Referral Service or the Path Referral Service to Path Medical,

  either through a direct referral to Path Medical or referrals to PI Attorneys who

  agreed to refer their clients to Path Medical as part of a quid pro quo for the

  referrals from the 411 Hotline, in violation of the Patient Brokering Act, Anti-

  Kickback Act, and Chiropractic Advertising Laws. Therefore, neither State Farm

  Mutual and State Farm Fire nor the patients had any obligation to pay for

  services rendered to those patients.

        D.     Path Medical’s Claims And Charges To State Farm Mutual
               And State Farm Fire Are For Services That Were Not
               Lawfully Rendered Because They Were Rendered Pursuant
               To Violations Of Florida’s Patient Brokering Act, Anti-
               Kickback Act, And Chiropractic Advertising Rules

        91.    The claims and charges of Path Medical described in the chart

  attached hereto as Exhibit 1 were for services that were not lawfully rendered to




                                           52
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 53 of 122 PageID 1233




  the extent they were rendered pursuant to intentional violations of Florida’s

  Patient Brokering Act, Anti-Kickback Act, and Chiropractic Advertising Laws,

  which relate to the provision of medical services and is designed to protect the

  public health, safety, and welfare.

               1.    Patient Brokering Act

        92.    Florida’s Patient Brokering Act broadly prohibits “any person from

  offering, paying, soliciting, or receiving any commission, benefit, bonus, rebate,

  kickback, or bribe, directly or indirectly, in cash or in kind, or engaging in any

  split-fee arrangement in any form whatsoever, . . . in return for referring the

  patients or patronage to a health care provider or health care facility.” Fla. Stat. §

  817.505(1)(a) and (b). It is also unlawful for any person to “aid, abet, advise, or

  otherwise participate” in such conduct. Fla. Stat. § 817.505(1)(d).

        93.    In enacting the Patient Brokering Act, the Florida Legislature

  created a limited exception permitting payments to a “health information service”

  that “provides information upon request and without charge to consumers about

  health care goods or services to enable consumers to select appropriate providers

  or facilities.” Fla. Stat. § 817.505(3)(i). This exception applies, however, only if

  the health information service does not attempt “through its standard questions

  for solicitation of consumer criteria or through any other means to steer or lead a

  consumer to select or consider selection of a particular health care provider or




                                           53
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 54 of 122 PageID 1234




  health care facility.” Fla. Stat. § 817.505(3)(i)(1). Even if the 411-PAIN Referral

  Service and the Path Referral Service were a “health information service,” it

  would not satisfy this exception because it steered and led all consumers to select

  or consider selection of a particular health care provider, Path Medical, as well as

  PI Attorneys who participated in the 411-PAIN Referral Service and the Path

  Referral Service and, in return, cross-referred their clients to Path Medical for

  services performed pursuant to the Predetermined Protocol.

        94.    Path Medical and the 411-PAIN Referral Service violated the Patient

  Brokering Act by offering and paying a kickback or bribe, directly or indirectly, in

  cash or in kind, to PI Attorneys, namely referrals of callers to the 411 Hotline, in

  return for which the PI Attorneys referred their clients to Path Medical to be

  treated as patients. Furthermore, Lewin violated the Patient Brokering Act by

  aiding, abetting, advising, and otherwise participating in such conduct.

        95.    To the extent Path Medical offered and paid a commission, benefit,

  bonus, rebate, kickback, or bribe, directly or indirectly, in cash or in kind, to the

  411-PAIN Referral Service for referring patients or patronage to Path Medical,

  Path Medical violated the Patient Brokering Act. Furthermore, to the extent

  Lewin aided, abetted, advised, and otherwise participated in such conduct, Lewin

  violated the Patient Brokering Act.




                                           54
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 55 of 122 PageID 1235




        96.    To the extent the 411-PAIN Referral Service solicited or received a

  commission, benefit, bonus, rebate, kickback, or bribe, directly or indirectly, in

  cash or in kind, from Path Medical for referring patients or patronage to Path

  Medical, the 411-PAIN Referral Service violated the Patient Brokering Act.

  Furthermore, to the extent Lewin aided, abetted, advised, and otherwise

  participated in such conduct, Lewin violated the Patient Brokering Act.

               2.     Anti-Kickback Act

        97.    Florida’s Anti-Kickback Act prohibits any health care provider or any

  provider of health care services from offering, paying, soliciting, or receiving “a

  kickback, directly or indirectly, overtly or covertly, in cash or in kind, for referring

  or soliciting patients.” Fla. Stat. § 456.054. The Anti-Kickback Act provides a

  broad definition of “kickback” to include any “remuneration or payment, by or on

  behalf of a provider of health care services or items, to any person as an incentive

  or inducement to refer patients for past or future services or items[.]” Fla. Stat. §

  456.054(1). Violations of the Anti-Kickback Act are also violations of the Patient

  Brokering Act. Fla. Stat. § 456.054(3).

        98.    Lewin and Path Medical, as health care providers and providers of

  health care services, violated the Anti-Kickback Act by offering and paying

  kickbacks, directly or indirectly, overtly or covertly, in cash or in kind, namely




                                            55
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 56 of 122 PageID 1236




  referrals of callers to the 411 Hotline, to PI Attorneys to incentivize and induce

  the PI Attorneys to refer patients to Path Medical for future services and items.

               3.    Chiropractic Advertising Laws

        99.    Florida law regulates advertising by chiropractors, and prohibits

  chiropractors from – among other things – advertising “under a name other than

  one’s own,” engaging in “[f]alse, deceptive, or misleading advertising,”

  “[a]dvertising, practicing, or attempting to practice under a name other than

  one’s own,” and “[s]oliciting patients either personally or through an agent,

  unless such solicitation falls into a category of solicitations approved by rule of

  the board [of chiropractic medicine].” Fla. Stat. § 460.413(1)(d), (f), and (l).

        100. Similarly, the Florida Board of Chiropractic Medicine has

  promulgated various rules regarding chiropractic advertising.          Among other

  things, these rules prohibit chiropractors from disseminating or causing the

  dissemination of any advertisement or advertising which is in any way

  “fraudulent, false, deceptive, or misleading”; and require all advertisements

  “generated by or on behalf of a chiropractor must disclose that [they are]

  generated by or on behalf of a chiropractor by including a reference to the

  chiropractor by name and degree.” Fla. Admin. Code R. 64B2-15.001(1), (2)(a),

  and (b).




                                            56
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 57 of 122 PageID 1237




        101.      Lewin, who is a chiropractor, violated the Chiropractic Advertising

  Laws by advertising under a name other than his own, engaging in false,

  deceptive, and misleading advertising, and engaging in unapproved patient

  solicitation.

        102. Specifically, Lewin engaged in fraudulent, false, deceptive, and

  misleading advertising through the 411-PAIN Referral Service by: (1)

  misrepresenting the 411-PAIN Referral Service as an independent, legitimate

  medical and legal referral service, and omitting it was – in fact – used in Florida

  to refer patients to Path Medical and PI Attorneys who agreed to direct their

  clients to the Path Medical clinics in exchange for client referrals; (2) advertising

  under a name, 411-PAIN, other than Lewin or Path Medical; and (3) soliciting

  patients through a chiropractic referral service or bureau, the 411-PAIN Referral

  Service, without identifying the advertisements were, in fact, generated by or on

  behalf of Lewin and Path Medical.

        E.        Path Medical’s Claims And Charges To State Farm Mutual
                  And State Farm Fire Are For Services That Were Not
                  Lawfully Rendered Because False Disclosure And
                  Acknowledgement Forms Were Submitted To State Farm
                  Mutual And State Farm Fire For Patients Who Were
                  Referred To Path Medical By 411-PAIN Referral Service Or
                  By PI Attorneys Who Participated In The 411-PAIN Referral
                  Service

        103. Pursuant to Fla. Stat. § 627.736(5)(e)(1)(c), at the initial treatment or

  service provided, Path Medical is required to have all patients, or their guardians,



                                            57
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 58 of 122 PageID 1238




  execute a Disclosure and Acknowledgment form, which reflects at a minimum the

  insured, or his or her guardian, was not solicited by any person to seek any

  services from Path Medical.       The licensed medical professional rendering

  treatment for which payment of No-Fault Benefits is claimed must sign the form,

  and the original completed Disclosure and Acknowledgment form must be

  furnished to the insurer. Fla. Stat. § 627.736(5)(e)(4) and (5).

        104. Path Medical routinely submitted, or caused to be submitted, to

  State Farm Mutual and State Farm Fire Disclosure and Acknowledgement forms

  in support of claims for the initial treatment or service. (Ex. 22, Representative

  Examples of Standard Disclosure and Acknowledgement Forms.)

        105. To conceal the unlawful solicitation and referrals obtained through

  the 411 Hotline, the Disclosure and Acknowledgement Forms submitted by Path

  Medical to State Farm Mutual and State Farm Fire were signed by the insureds

  affirming that they were “not solicited by any person to seek any services” from

  Path Medical, and signed by either the Medical Director Defendants, the

  Chiropractor Defendants, or other licensed medical professionals of Path Medical

  falsely affirming, “I have not solicited or caused the injured person . . . to be

  solicited to make a claim for [No-Fault Benefits].”        In each instance, these

  Disclosure and Acknowledgement Forms were false when submitted by Path

  Medical to State Farm Mutual and State Farm Fire for patients whom Path




                                           58
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 59 of 122 PageID 1239




  Medical knew were solicited and referred through the 411 Hotline, thereby

  rendering all services rendered to such patients by Path Medical unlawful and

  non-compensable. See Fla. Stat. § 627.736(5)(b)(1)(b).

  VI.   THE FRAUDULENT              AND        UNLAWFUL       PREDETERMINED
        PROTOCOL

        106. When patients present to Path Medical, they are not legitimately

  examined, diagnosed, or treated for their unique needs.         They are instead

  subjected to the Predetermined Protocol in which the Path Medical Providers,

  including the Medical Directors and the Chiropractor Defendants, purport to

  examine the patients, document they suffer from emergency medical conditions

  (EMC), and diagnose them with a litany of diagnoses, most often exceeding ten or

  more, to support a predetermined course of care, which they receive until they

  unilaterally stop treatment, or their No-Fault Benefits are exhausted, or

  substantially reduced. When patients are discharged, the Path Medical Providers

  inevitably conclude the patients suffer from a permanent impairment despite the

  extensive course of services these patients have purportedly received.

        107. The bills and supporting documentation associated with the

  purported initial and final examinations, EMC findings, treatment, diagnostic

  imaging, and other services purportedly rendered by the Path Medical Providers

  to patients, which Defendants submitted, or caused to be submitted, to State

  Farm Mutual and State Farm Fire are fraudulent because they falsely represent



                                          59
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 60 of 122 PageID 1240




  the services were medically necessary and lawfully rendered, when they were not.

  See Fla. Stat. § 627.736(5)(b)(1)(b)-(c). Each step in Defendants’ fraudulent

  Predetermined Protocol is discussed next.

              The Fraudulent And Unlawful Initial Examinations And
              EMC Findings

        108. The first step in the Predetermined Protocol is for the Path Medical

  Providers to purportedly perform initial examinations of patients and document

  they suffer from a litany of diagnoses, most often exceeding ten or more

  diagnoses per patient, including general sprains and strains of the spine, which

  the Path Medical Providers inevitably determine require extensive treatment,

  despite the fact these types of injuries often heal within weeks without any

  medical intervention. (Ex. 1, Sprain/Strain Diagnosis Column.) Based on the

  purported examinations, reports are created summarizing the patients’ subjective

  complaints, as well as the Path Medical Providers’ purported findings, results of

  any diagnostic imaging, diagnoses, and plan of care (“Initial Exam Reports”).

  (Ex. 23, Representative Examples of Initial Exam Reports with Corresponding

  Bills.) Defendants submit, or cause to be submitted, the Initial Exam Reports to

  State Farm Mutual and State Farm Fire to support separate office visit charges

  and to justify the predetermined treatment and diagnostic imaging services

  prescribed to patients. Indeed, regardless of the examination findings, results of

  any diagnostic imaging, diagnoses, and plan of care reflected in the Initial Exam



                                         60
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 61 of 122 PageID 1241




  Reports, the Path Medical Providers purport to provide virtually all patients with

  four or more passive modalities, in addition to one or more active modality, on

  every visit. (Ex. 1, Treatment Columns.)

        109. At Path Medical, a chiropractor purports to examine each patient at

  his or her initial visit and then a physician, physician assistant, or nurse

  practitioner purports to perform a second, separate examination of the patient.

  Both the chiropractor, on the one hand, and the physician, physician assistant, or

  nurse practitioner, on the other hand, prepare separate Initial Exam Reports,

  which Defendants submit, or cause to be submitted, to State Farm Mutual and

  State Farm Fire in support of separate office charges. The Initial Exam Reports

  from the chiropractor contain no legitimate, documented basis or rationale for

  another provider in a different discipline to perform a second examination of

  patients, most of whom purportedly suffer from commonplace, soft tissue

  injuries such as sprains and strains. Indeed, while the examinations purportedly

  performed by the physicians, physician assistants, and nurse practitioners at Path

  Medical are not medically necessary, they nonetheless play an important role in

  Defendants’ scheme to exploit the full profit potential of their patients because

  they purport to justify the predetermined treatment and related services

  prescribed by chiropractors and document the existence of an EMC.




                                         61
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 62 of 122 PageID 1242




        110.   As noted above, before January 1, 2013, injured parties who were

  eligible for PIP Benefits were entitled to up to $10,000 of PIP Benefits for

  medically necessary goods and services. Then, in 2012, the Florida Legislature

  amended the PIP Law in an attempt “to reduce fraud in order to lower the cost of

  insurance premiums.” Progressive Am. Ins. Co. v. Eduardo J. Garrido D.C. P.A.,

  211 So. 3d 1086, 1089 (Fla. Dist. Ct. App. 2017), review denied sub nom.

  Eduardo J. Garrido D.C. P.A. v. Progressive Am. Ins. Co., No. SC17-383, 2017

  WL 2874837 (Fla. July 6, 2017). The amendment, which became effective on

  January 1, 2013, sought to further its objective by limiting PIP Benefits to $2,500

  unless there was a determination by a physician or other professional licensed

  under other specific provisions of Florida law that the injured person sustained

  an EMC, in which case the injured person was eligible for PIP Benefits of up to

  $10,000 for such goods and services.         See Fla. Stat. § 627.736(1)(a)(3)-(4).

  Accordingly, because chiropractors are not allowed under the PIP Law to assign

  patients with an emergency medical condition, Defendants could lawfully be

  limited to $2,500 in PIP Benefits in the absence of the unnecessary examinations

  performed by Path Medical’s physicians, physician assistants, and nurse

  practitioners. Thus, Defendants’ scheme involves shuffling their patients to the

  second, medically unnecessary examination performed by a Path Medical

  physician, physician assistant, or nurse practitioner, which routinely results in




                                          62
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 63 of 122 PageID 1243




  findings of an emergency medical condition, to ensure the full $10,000 in PIP

  Benefits is available for Defendants to exploit.

        111.   Indeed, since at least January 2017, the Path Medical physicians,

  physician assistants, and nurse practitioners, including Cheesman, Marino, Qian,

  Thomas, Vazquez, and Wilensky, have falsely represented the overwhelming

  majority of their patients suffer from an EMC – that is, a condition that

  “manifest[s] itself by acute symptoms of sufficient severity, which may include

  severe pain, such that the absence of immediate medical attention could

  reasonably be expected to result in . . . [s]erious jeopardy to patient health, . . .

  [s]erious impairment to bodily functions, [or] . . . [s]erious dysfunction of any

  bodily organ or part.”      Fla. Stat. § 627.732(16).      These fraudulent EMC

  determinations are documented in Initial Exam Reports and boilerplate “Notice

  Of Emergency Medical Condition” forms, which Defendants submit to State Farm

  Mutual and State Farm Fire. (Ex. 24 at pp. 2, 5, and 9, Representative Examples

  of Physician Initial Exam Reports and Bills; Ex. 25, Representative Examples of

  EMC Notices.) Defendants’ records fail, however, to meaningfully detail any

  emergency medical conditions in their patients, most of whom purportedly suffer

  from commonplace, soft tissue injuries such as sprains and strains (see, e.g., Ex.

  1, sprain/strain diagnosis column) that would rarely, if ever, result in serious




                                           63
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 64 of 122 PageID 1244




  jeopardy to patient health, serious impairment of bodily functions, or serious

  dysfunction of any bodily organ or part.

        112.   For example, patient J.E.M. was involved in an auto accident on

  March 30, 2017. (Ex. 1, RICO No. 262, Date of Loss Column.) On April 3, 2017,

  Sefick performed an initial chiropractic exam on patient J.E.M., documented

  diagnoses of soft tissue injuries of the left shoulder and lumbar spine, and made a

  recommendation for MRIs and the predetermined treatment plan, as well as an

  internal referral to “the medical doctor in our office for consultation.” On May 2,

  2017, Marino purportedly examined patient J.E.M. (Ex. 26.) During the exam,

  Marino documented J.E.M.’s “back and shoulder” pain at an intensity of “1” on a

  scale of 0 to 10, and diagnosed sprains/strains of the cervical spine and left

  shoulder. (Id. at p. 1.) Marino further documented patient J.E.M. had “no

  current numbness, tingling, or weakness,” “no spasm or tenderness of the lumbar

  paravertebral muscles,” and “no pain with elevation of [the] left arm at 180

  degrees.” (Id.) Despite patient J.E.M.’s de minimis complaints and lack of

  objective findings, including Marino’s failure to document any examination

  whatsoever of patient J.E.M.’s cervical spine, Marino summarily concluded

  patient J.E.M. suffered from an EMC. (Id. at p. 2.)

        113.   Similarly, patient K.M. was involved in an auto accident on February

  4, 2018 (Ex. 1, RICO No. 1,454, Date of Loss Column.) On February 8, 2018,




                                             64
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 65 of 122 PageID 1245




  Sefick performed an initial chiropractic exam on patient K.M., documented

  diagnoses of headaches and soft tissue injuries of the right knee and cervical,

  thoracic, and lumbar regions of the spine, and made a recommendation for MRIs

  and the predetermined treatment plan, as well as an internal referral to “the

  medical doctor in our office for consultation.” In a February 12, 2018 Notice of

  Emergency Medical Condition form, Marino purportedly determined – without

  any documented examination – patient K.M. suffered from an EMC. (Ex. 27 at p.

  3.) Just two weeks later, on February 26, 2018, Marino purportedly examined

  patient K.M. (Ex. 27.) Although Marino previously had concluded the patient

  purportedly suffered from an EMC, his exam documented that K.M.’s “neck and

  back” pain was at an intensity of “2” on a scale of 0 to 10 and there was

  “tenderness” of the cervical and lumbar paravertebral muscles. (Id. at p. 1.)

  Marino diagnosed sprains/strains of the cervical and lumbar regions of the spine

  and recommended patient K.M. continue unspecified therapy. (Id. at pp. 1-2.)

        114.   In short, the routine finding of an EMC for Path Medical’s patients

  examined by a physician, physician assistant, or nurse practitioner is simply not

  credible and fraudulent.

        B.     The Fraudulent And Unlawful Treatment

        115.   Following their initial examinations, Path Medical subjects virtually

  all patients to the predetermined course of treatment consisting of five or more




                                          65
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 66 of 122 PageID 1246




  modalities on nearly every visit. (Ex. 1, Treatment Columns.) The treatment

  patients purportedly receive at Path Medical is not individualized or adjusted

  over the course of treatment to address patients’ unique response to treatment,

  progress, or lack thereof.    In the vast majority of instances, the modalities

  purportedly provided to Path Medical’s patients are virtually identical and consist

  of hot/cold packs, chiropractic manipulation, manual therapy, e-stim,

  mechanical traction, neuromuscular reeducation, and therapeutic exercise, which

  is not credible given the wide range of unique circumstances presented by each

  patient, including the patient’s age, physical characteristics, symptoms, history,

  ability to participate in treatment, and his or her response to treatment.

  Moreover, this combination of treatments results in patients allegedly receiving

  five or more modalities on nearly every visit, which would rarely, if ever, be

  medically necessary for any patient, let alone for nearly all patients. Path Medical

  ensures virtually all patients receive five or more modalities on nearly every visit

  because it enables Defendants to submit five or more charges for each date of

  service to State Farm Mutual and State Farm Fire, thereby quickly reducing

  patients’ available No-Fault Benefits for Defendants’ gain.

        116.   To further illustrate the lack of medical necessity across Path

  Medical’s services, when Path Medical purportedly performed chiropractic

  manipulation, it routinely adjusted three to four regions of the patient’s spine




                                          66
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 67 of 122 PageID 1247




  (CPT Code 98941), regardless of whether this level of service was indicated. For

  example, Path Medical purportedly performed and billed a three-to-four level

  adjustment (CPT Code 98941) on patient J.E.M.’s (RICO No. 262) cervical,

  thoracic, and lumbar regions of the spine. (Ex. 28.) However, patient J.E.M.’s

  Daily Treatment Note reflected no objective findings at all and documented

  complaints of only one spinal region, as opposed to three regions required to

  support the medical necessity of a three-to-four region adjustment. (Ex. 29.)

        117.   Similarly, on December 15, 2017, Path Medical purportedly

  performed and billed a three-to-four level adjustment (CPT Code 98941) on

  patient M.A.’s (RICO No. 1,110) cervical, thoracic, and lumbar regions of the

  spine. (Ex. 30.) However, patient M.A.’s Daily Treatment Note documented

  complaints for only two spinal regions, as opposed to three, and contained no

  objective findings at all, let alone objective findings for an issue in the patient’s

  spine. (Ex. 31.)

        118.   In short, Path Medical’s charges for three-to-four level adjustments

  were not medically necessary but instead performed and billed to exploit

  patients’ No-Fault Benefits.

        119.   In addition to the course of medically unnecessary passive and active

  modalities Defendants purport to provide to virtually every patient, the Path

  Medical Providers routinely provide patients with medically unnecessary DME




                                           67
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 68 of 122 PageID 1248




  (e.g., lumbar braces) at or near patients’ first visit to Path Medical. In fact, the

  majority of patients who are diagnosed with a lumbar sprain/strain receive a

  “Weave 27” or “Weave 31” lumbar brace from Path Medical.                Defendants

  subsequently bill State Farm Mutual and State Farm Fire $800 for each Weave

  27 lumbar brace under Current Procedural Terminology (“CPT”) Code L0642,

  and $1,000 for each Weave 31 lumbar brace under CPT Code L0648.

        120. In conjunction with the DME, Path Medical submitted, or caused to

  be submitted, to State Farm Mutual and State Farm Fire “Letters of Medical

  Necessity,” in which the Path Medical Providers fraudulently represent the DME

  is medically necessary because a Path Medical Provider purportedly diagnosed

  the patient with a lumbar sprain or strain. These non-specific findings do not

  justify the prescription of DME. Moreover, the DME is not prescribed to patients

  because it is medically necessary, but because it allows Path Medical to submit

  grossly inflated charges, which are more than 10 times the retail price of the same

  or substantially similar lumbar braces available in the marketplace.

        121.    Specifically, the $800-$1,000 price Path Medical charges for the

  DME, namely, the Weave 27 and Weave 31 lumbar braces, is more than 1,000%

  higher than the price a consumer could pay to obtain the same or substantially

  similar braces from a store. For example, a consumer can readily purchase the

  Weave    27    lumbar    brace   from    Walmart     for   only   $62.99.      (See




                                          68
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 69 of 122 PageID 1249




  www.walmart.com/ip/The-Weave-Back-Brace-27-Series/116306367.) Similarly,

  a consumer can purchase the Weave 31 lumbar brace from Walmart for $87.99.

  (See www.walmart.com/ip/The-Weave-Back-Brace-31-Series/114204936.)

        122. In short, the Path Medical Providers do not prescribe DME because

  it was medically necessary but because it financially enriched Defendants by

  allowing them to bill for DME at inflated prices in order to exploit patients’ No-

  Fault Benefits and to inflate the value of BI and UM Claims.

        123. To support fraudulent charges for the medically unnecessary services

  provided at Path Medical, Defendants submit, or caused to be submitted, to State

  Farm Mutual and State Farm Fire “Daily Treatment Notes” for each visit. (Ex.

  32, Representative Examples of Daily Treatment Notes and Bills.) The Daily

  Treatment Notes routinely reflect patients have nonspecific “pain” in one or more

  regions of the spine, as well as other areas of the body, although Defendants

  typically fail to document each patient’s pain score or provide a meaningful

  baseline measurement of any sort.      (Id.)   Thus, the Daily Treatment Notes

  provide no objective basis upon which to measure the extent of any progress (or

  lack thereof) made by the patient over the course of treatment. (Id.)

        124. The Daily Treatment Notes also purportedly reflect Defendants’

  examination findings that, if documented at all, reflect vague findings of “spasm”

  or “tenderness” in each anatomic site patients purportedly report pain. (Id.) The




                                          69
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 70 of 122 PageID 1250




  Daily Treatment Notes routinely fail to identify specific muscles, levels of the

  spine, or other structures that supposedly evince tenderness or spasms when

  examined. (Id.)

        125. Moreover, while the Daily Treatment Notes purport to document the

  treatment provided on each visit, they do so only in a cursory manner and

  virtually always reflect patients received numerous medically unnecessary

  passive modalities (e.g., hot/cold packs, chiropractic manipulation, manual

  therapy, e-stim, mechanical traction) at each visit throughout their course of

  care. (Ex. 32.) Because each medically unnecessary modality provided to a

  patient presents Defendants with the opportunity to submit a fraudulent charge

  to State Farm Mutual and State Farm Fire, the Path Medical Providers do not

  phase out passive modalities over time as would be expected in a legitimate

  treatment setting.

        126. With the exception of chiropractic manipulation and manual

  therapy, the Daily Treatment Notes also routinely fail to document the specific

  levels of the patient’s spine (e.g., C3-C4, L4-L5) or any particular muscles or

  joints that were supposedly treated with the passive modalities.     The Daily

  Treatment Notes largely provide only nonspecific information that the cervical,

  thoracic, and/or lumbar regions of the spine, each of which is comprised of many




                                        70
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 71 of 122 PageID 1251




  different levels, muscles, and structures, were treated with various passive

  modalities. (Id.)

        127.   In addition to the four or more passive modalities provided on nearly

  all visits, the Daily Treatment Notes and corresponding bills submitted to State

  Farm Mutual and State Farm Fire reflect patients purportedly engaged in active

  therapy on nearly every visit, which is typically billed as neuromuscular

  reeducation, therapeutic exercise, therapeutic activities, and/or group physical

  therapy under CPT Codes 97112, 97110, 97530, and 97150, respectively. (Ex. 1,

  Treatment Columns.)      While the Daily Treatment Notes purport to reflect

  patients engage in active therapies at nearly every visit, they provide only vague

  descriptions of the neuromuscular reeducation, therapeutic exercise, therapeutic

  activities, and group physical therapy. (Ex. 32.) The Daily Treatment Notes also

  fail to meaningfully document for each patient the specific goals for the active

  therapies or patients’ progress (or lack thereof) towards those goals.

        128. Indeed, the Daily Treatment Notes fail to meaningfully document

  how patients responded to any of the numerous modalities purportedly provided

  to patients at each visit, or the patient’s progress or responses to any of the

  therapies over time. At best, the Daily Treatment Notes reflect each patient’s

  response to treatment was “unchanged,” “improving,” or “worsening.” (Ex. 32.)

  Because the Daily Treatment Notes fail to provide a meaningful assessment on




                                           71
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 72 of 122 PageID 1252




  each treatment visit, there is no baseline against which Defendants could

  measure the extent of any patient’s progress (or lack thereof).

        129. The Daily Treatment Notes also purport to document each patient’s

  “Therapy Plan.”    The Therapy Plan, however, reflects only the frequency of

  treatment for each patient (e.g., “daily,” “3x week”). Defendants’ Therapy Plan

  makes no effort to describe the passive or active modalities each patient should

  receive on their next visit, the specific exercises that should be performed, and

  the area(s) of the body any such modalities should target. (Ex. 32.)

        130. Defendants’ treatment of multiple individuals, who were purportedly

  in the same accident, began treatment at Path Medical on or about the same date,

  were subjected to the same or nearly identical treatment, and were discharged

  with impairments on or about the same date, illustrates the predetermined

  course of patients’ treatment. For example, patient E.B.A., a thirty-one-year-old

  female, and patient J.G.O., a forty-two-year-old male, were involved in the same

  auto accident on February 21, 2017. (Ex. 1, RICO Nos. 137 and 138, Date of Loss

  Column.) Both patients began treatment at Path Medical-Kissimmee on the

  same day – February 22, 2017. (Id., First Date of Service Column.) On that date,

  Cameron Banks, D.C. prepared Initial Exam Reports for patients E.B.A. and

  J.G.O., diagnosed them with sprains/strains in multiple regions of the spine,

  recommended a predetermined course of treatment, and referred each patient for




                                          72
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 73 of 122 PageID 1253




  MRIs to “rule out internal derangement[.]” (Ex. 1, RICO Nos. 137 and 138,

  Sprain/Strain Diagnosis Regions Column; Ex. 33 at pp. 3-4; Ex. 34 at pp. 3-4.)

  On March 1, 2017, Path Medical-Apex performed cervical and lumbar MRIs on

  patients E.B.A. and J.G.O. (Ex. 1, RICO Nos. 137 and 138, Number of Path MRIs

  Column; Ex. 33 at pp. 5-9; Ex. 34 at pp. 5-9.) Desai prepared reports purporting

  to document his interpretation of each patient’s MRIs, all of which reflected

  “herniations” and “bulges” of the cervical and lumbar spine. (Ex. 33 at pp. 5, 7;

  Ex. 34 at pp. 5, 8.) On March 29, 2017, Marino purportedly examined patients

  E.B.A. and J.G.O., diagnosed them with cervical and lumbar sprains/strains,

  recommended continued treatment, and documented they had both sustained an

  EMC. (Ex. 1, RICO Nos. 137 and 138; Ex. 33 at pp. 10-11; Ex. 34 at pp. 10-11.)

  Pursuant to the predetermined course of treatment, patients E.B.A. and J.G.O.

  received the same litany of medically unnecessary treatment modalities, which

  consisted of at least five modalities across 21 dates of service. (Ex. 1, RICO Nos.

  137 and 138, Number of Treatment Visits and Treatment Modality Columns.) On

  May 3, 2017, Marino purportedly performed a final examination of patients

  E.B.A. and J.G.O. (Ex. 33 at pp. 12-14; Ex. 34 at pp. 12-14.) Although neither

  patient reported any pain, Marino diagnosed patients E.B.A. and J.G.O. with a

  cervical sprain/strain, lumbar sprain/strain, and various “herniations” and




                                          73
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 74 of 122 PageID 1254




  “bulges” of the cervical and lumbar spine, and discharged both patients with a

  permanent impairment. (Ex. 33 p. 13; Ex. 34 at pp. 13-14.)

        131.   Similarly, patient B.H.P., a twenty-two-year-old female, and patient

  D.F., a twenty-eight-year-old male, were involved in the same auto accident on

  April 7, 2017, and presented to Path Medical-East just days after the accident.

  (Ex. 1, RICO Nos. 294 and 295, Date of Loss and First Date of Service Columns.)

  On April 10, 2017, Sefick purportedly examined patients B.H.P. and D.F.,

  prepared an Initial Exam Report for each patient, diagnosed them with multiple

  sprains/strains of the spine, recommended a predetermined course of treatment,

  and referred each patient for MRIs to “rule out internal disc derangement.” (Ex.

  1, RICO Nos. 294 and 295, Sprain/Strain Diagnosis Column; Ex. 35 at pp. 2-3;

  Ex. 36 at pp. 2-3.) On April 20, 2017, patients B.H.P. and D.F. each received

  MRIs of two regions of the spine from Path Medical-Apex. (Ex. 1, RICO Nos. 294

  and 295, Number of Path MRIs Column; Ex. 35 at pp. 4-8; Ex. 36 at pp. 4-7.)

  According to reports prepared by Desai, each patient’s MRIs reflected

  “herniations” and “bulges.” (Ex. 35 at pp. 4, 7; Ex. 36 at pp. 4, 6.) On May 2,

  2017, Marino purportedly examined patients B.H.P. and D.F., diagnosed them

  with a cervical sprain/strain and lumbar sprain/strain, recommended continued

  treatment, and documented each patient had sustained an EMC. (Ex. 1, RICO

  Nos. 294 and 295; Ex. 35 at pp. 9-10; Ex. 36 at pp. 8-9.) Patients B.H.P. and D.F.




                                         74
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 75 of 122 PageID 1255




  received the same modalities, which consisted of at least five modalities across all

  seventeen dates of service in which treatment was purportedly provided at Path

  Medical.   (Ex. 1, RICO Nos. 294 and 295, Number of Treatment Visits and

  Treatment Modality Columns.) On July 18, 2017, Marino purportedly performed

  a final examination of patients B.H.P. and D.F., diagnosed them with multiple

  sprains/strains and various “herniations” and “bulges” of the spine, and

  discharged both patients with a permanent impairment. (Ex. 35 pp. 12-13; Ex. 36

  at pp. 11-12.)

        132. Such uniformity of treatment among passengers from the same auto

  accidents is simply not credible given the unique circumstances presented by

  each patient, including each patient’s physical characteristics, symptoms, history,

  ability to participate in treatment, and his or her response thereto, and further

  underscores the fraudulent nature of Defendants’ Predetermined Protocol.

        133. Accordingly, because Defendants provided services, if at all,

  pursuant to the Predetermined Protocol and not because such services were

  medically necessary, the bills and supporting documentation submitted to State

  Farm Mutual and State Farm Fire for such services were fraudulent. See Fla.

  Stat. §§ 627.732(11), 627.736(5)(b)(1)(c); see also Exhibit 1.




                                           75
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 76 of 122 PageID 1256




        C.     The Fraudulent And Unlawful Diagnostic Imaging Services

        134. The overwhelming majority of Path Medical’s patients were referred

  by the Path Medical Providers for medically unnecessary and unlawful MRIs.

  (Ex. 1, MRI Columns.) MRIs are advanced imaging procedures that should be

  ordered if they are necessary for a diagnostic purpose to guide treatment, or

  another specific purpose designed to benefit the patient as explained in the

  medical record.     For example, MRIs may be appropriate when a patient’s

  diagnostic picture includes worrisome signs or symptoms, response to treatment

  is atypical, or legitimate concerns about structural issues exist. For patients with

  soft tissue injuries, MRIs are rarely indicated, and almost never indicated in

  multiple regions of the spine and body simultaneously, especially on a patient’s

  first date of treatment. When MRIs are clinically indicated and ordered, medical

  providers should evaluate and document whether any abnormalities have any

  clinical significance for the patient’s current condition and care plan.

        135. The lack of medical necessity for the MRIs ordered by the Path

  Medical Providers is reflected by the timing of the MRI recommendations and the

  patients’ diagnoses. The Path Medical providers regularly ordered MRIs early in

  the patient’s course of treatment – often on the patient’s first visit to Path

  Medical – despite the lack of any documented conditions or circumstances that

  would warrant a MRI and before there was an opportunity to determine if the




                                           76
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 77 of 122 PageID 1257




  patient recovered through a course of time and conservative care. (Ex. 1, First

  Date of Service Column; Ex. 23, Representative Examples of Initial Exam Reports

  and Bills.) In fact, the lack of medical necessity for the MRIs can also be seen in

  the fact that, for the overwhelming majority of patients, the Path Medical

  Providers do not meaningfully evaluate and document the significance of the

  MRI findings and incorporate those findings into diagnoses and treatment plans.

  At best, the MRI findings sometimes resulted in referrals for consultations to

  other specialists (e.g., neurologist, orthopedic surgeon) but the Path Medical

  Providers did little to follow-up on the results of the referrals or change the

  patients’ course of treatment.

        136. Regardless of the timing for the MRI orders, the Path Medical

  Providers also failed to document an adequate rationale for their MRI orders.

  The routine documented justification for the MRIs was to rule out HNP (i.e.,

  herniated nucleus pulposus), herniated discs, or other similar disc injury, which

  is not a legitimate reason for ordering an MRI. (Ex. 23 at pp. 6, 10, and 18,

  Representative Examples of Initial Exam Reports and Bills.) The components of

  a treatment plan depend on the patient’s clinical presentation, and the mere

  presence of a disc herniation does not preclude the patient from performing

  conservative treatment such as physical therapy or chiropractic treatment.




                                          77
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 78 of 122 PageID 1258




        137.   Path Medical also failed to use the MRI results to tailor patients’

  treatment plans, which further underscores the MRIs lack of medical necessity.

  For example, patient M.M.B. initiated treatment at Path Medical on February 9,

  2017. (Ex. 1, RICO No. 91, First Date of Service Column.) Between February 9,

  2017 and February 14, 2017, Path Medical purportedly provided hot/cold packs,

  chiropractic manipulation, manual therapy, e-stim, mechanical traction,

  neuromuscular reeducation, and therapeutic exercise on each date of service.

  (Id., Treatment Columns.) On February 15, 2017, MRIs of patient M.M.B.’s

  cervical and lumbar spine were performed at Path Medical-Apex, which

  purportedly revealed disc bulges and herniations, among other findings. (Ex. 37,

  Patient M.M.B.’s MRI Reports and Bills.) After the MRI was performed, Path

  Medical continued to administer the same course of treatment. (Ex. 1, RICO No.

  91, Treatment Columns.)

        138. Similarly, patient P.C.A. initiated treatment at Path Medical on

  October 17, 2017.    (Ex. 1, RICO No. 1,041, First Date of Service Column.)

  Between October 17, 2017 and October 22, 2017, Path Medical purportedly

  provided hot/cold packs, chiropractic manipulation, manual therapy, e-stim,

  mechanical traction, neuromuscular reeducation, and therapeutic exercise on

  each date of service. (Id., Treatment Columns.) On October 23, 2017, MRIs of

  patient P.C.A.’s cervical and lumbar spine were performed at Path Medical-




                                         78
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 79 of 122 PageID 1259




  Hallandale, which purportedly revealed bulging discs, among other findings. (Ex.

  38, Patient P.C.A.’s MRI Reports and Bills.) After the MRI was performed, Path

  Medical continued to administer the same course of treatment. (Ex. 1, RICO No.

  1,041, Treatment Columns.)

        139. Likewise, patient D.S. initiated treatment at Path Medical on

  January 19, 2018.    (Ex. 1, RICO No. 1,398, First Date of Service Column.)

  Between January 19, 2018 and January 22, 2018, Path Medical purportedly

  provided hot/cold packs, chiropractic manipulation, manual therapy, e-stim,

  mechanical traction, neuromuscular reeducation, and therapeutic exercise on

  each date of service. (Id., Treatment Columns.) On January 23, 2018, MRIs of

  patient D.S.’s cervical and lumbar spine were performed at Path Medical-Apex,

  which purportedly revealed disc bulges and herniations, among other findings.

  (Ex. 39, Patient D.S.’s MRI Reports and Bills.) After the MRI was performed,

  Path Medical continued to administer the same course of treatment. (Ex. 1, RICO

  No. 1,398, Treatment Columns.)

        140. In addition, when the Path Medical Providers ordered the medically

  unnecessary and unlawful MRIs, the vast majority of patients were steered to

  Path Medical for the MRIs, which allowed Defendants to submit substantial

  additional charges to State Farm Mutual and State Farm Fire. (Ex. 1, Number of

  Path MRIs Column.) Indeed, from at least January 2017 through the present, the




                                        79
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 80 of 122 PageID 1260




  Path Medical Providers referred 2,346 patients to Path Medical for 4,883

  medically unnecessary and unlawful MRIs.               Path Medical billed State Farm

  Mutual and State Farm Fire more than $7 million for these medically

  unnecessary and unlawful MRIs. (Id.) On average, Path Medical billed State

  Farm Mutual and State Farm Fire $1,500 for each Path Medical MRI, and the

  vast majority of patients who received a MRI from Path Medical received two or

  more MRIs.10 (Id.)

         141.   Moreover, the MRIs performed at Path Medical are purportedly

  interpreted by the Medical Directors of the various Path Medical MRI locations –

  Drs. Desai and Ramos – radiologists who document their purported findings in

  “MRI Reports.” (Ex. 41, Examples of MRI Reports with Corresponding Bills; Ex.

  1, Path Defendants Column.)            The MRI Reports for patients who received

  cervical, thoracic, and/or lumbar MRIs from Path Medical virtually always reflect

  positive findings, most often consisting of purported disc “herniations” or

  “bulges.” (Ex. 41 at pp. 1, 3-4, 6, 9, and 12.) The MRI Reports appear not only

  designed to further justify the need for the Predetermined Protocol, but also to

  document the existence of conditions that could support the patients’ BI Claims

  and UM Claims, which require evidence of a “significant and permanent loss of


  10Path Medical’s average MRI charge of $1,500 is nearly 65% higher than the average MRI
  charge of $912 it represented to AHCA in its application for health care clinic licensure. (Ex.
  40.)



                                                80
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 81 of 122 PageID 1261




  an important bodily function,” or “a permanent injury[.]” Fla. Stat. § 627.737(2).

  The MRI Reports appear to facilitate quid pro quo cross-referral relationships

  with PI Attorneys to the extent the reports increased the medical charges for the

  patient and supported their BI or UM Claims.

        142. The Path Medical Providers also routinely ordered and performed

  medically unnecessary x-ray services on their patients, often on two or more

  areas of the patient’s body, despite the lack of any legitimate, documented clinical

  basis to order such x-rays in the records. (Ex. 1, X-Rays Column.)

        143. Providers must avoid overexposing patients and subjecting them to

  unnecessary and potentially harmful ionizing radiation from x-rays where there

  is no prior clinical basis to do so.    Thus, x-rays should never be a routine

  component of diagnosing and treating soft-tissue injuries.           Moreover, in

  legitimate settings, when x-rays are ordered, they should be medically necessary

  and limited to the targeted body part or area of interest. The Initial Exam

  Reports, however, rarely, if ever, meaningfully document a clinical basis for why

  such x-rays were necessary. The Path Medical Providers ordered and provided x-

  rays to their patients not because they were medically necessary, but because

  such services allowed Defendants to submit additional charges and to support the

  purported need for the Predetermined Protocol.




                                          81
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 82 of 122 PageID 1262




        144. In sum, the MRIs and x-rays performed at Path Medical are not

  ordered and performed because they are medically necessary to address each

  patient’s unique circumstances and were therefore fraudulent. See Fla. Stat. §§

  627.732(11) and 627.736(5)(b)(1)(b)-(c); see also Exhibit 1, MRI and X-Ray

  Columns.

        D.    The Fraudulent And Unlawful Re-Examinations

        145. Because patients are unique and respond differently to injuries and

  treatment, treatment plans should be periodically reassessed and modified, if

  appropriate, but there is no indication the Path Medical Providers perform a

  meaningful re-examination of their patients’ progress to assess whether

  treatment plans should be modified.

        146. Indeed, while Path Medical may purport to re-evaluate some

  patients every few weeks, the re-examination reports (“Re-Examination

  Reports”) are similar to the Initial Exam Reports in that they reflect rote

  recommendations for continued treatment regardless of a patient’s unique

  circumstances or whether there has been any documented medical improvement.

  Nor do the Re-Examination Reports meaningfully attempt to incorporate the

  findings of any diagnostic imaging (other than merely copying and pasting the

  results of the diagnostic imaging reports) into the treatment plan. At best, the re-

  examinations result only in a recommendation for either a continuation of the




                                          82
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 83 of 122 PageID 1263




  same, a decrease in frequency, or a referral to another provider (without any

  meaningful    documentation     regarding       the   results   of   these   referrals).

  Representative examples of the Re-Examination Reports and bills are attached

  hereto as Exhibit 42.

        147. The re-examinations performed at Path Medical are not done to

  legitimately evaluate the patients’ conditions and progress or to make medical

  decisions necessary to address the unique needs of the individual patients.

  Instead, the re-examinations are a pretext to support predetermined

  recommendations for continued treatment and to facilitate separate office visit

  charges and are thus fraudulent.             See Fla. Stat. §§ 627.732(11) and

  627.736(5)(b)(1)(b)-(c); see also Exhibit 42.

        E.     The Fraudulent And Unlawful Final Examinations

        148. The Path Medical Providers also purport to conduct final

  examinations in which they discharge the patients and release them from further

  treatment. (Ex. 43, Representative Examples of Final Exam Reports and Bills.)

  These final examinations are reflected in reports that typically purport to detail

  the patient’s final subjective complaints, examination findings, the results of any

  diagnostic imaging, and diagnoses, among other information (“Final Exam

  Reports”). (Id.)




                                          83
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 84 of 122 PageID 1264




            149. The Final Exam Reports are not credible and are fraudulent,

  however. Indeed, despite the extensive treatment patients purportedly received

  at Path Medical, which for most patients consists of five or more of the same

  modalities on virtually every visit, the Final Exam Reports nearly always

  document patients are still afflicted with some degree of neck and/or back pain,

  among other ailments, and have sustained a permanent impairment. (Ex. 43 at

  pp. 3, 7-8, 11-12, and 15-16, Representative Examples of Final Exam Reports and

  Bills.)

            150. Moreover, the Path Medical Providers document findings of

  permanent impairment regardless of each patient’s reported pain score, if any.

  For example, patient R.A. initiated treatment at Path Medical on January 11,

  2017. (Ex. 1, RICO No. 15, First Date of Service Column.) Between January 11,

  2017 and March 23, 2017, patient R.A. treated at Path Medical for 32 visits and

  purportedly received hot/cold packs, chiropractic manipulation, manual therapy,

  e-stim, mechanical traction, neuromuscular reeducation, and therapeutic

  exercise on virtually every date of service. (Ex. 1, Treatment Visits and Treatment

  Columns.)      At the conclusion of his treatment, on March 23, 2017, Marino

  purportedly performed a final examination in which patient R.A. rated his pain at

  an intensity of “0” on a scale of 0 to 10. (Ex. 44 at p. 1.) Moreover, Marino’s

  purported examination revealed patient R.A. had normal cervical and lumbar




                                          84
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 85 of 122 PageID 1265




  ranges of motion, as well as no tenderness or spasms in the cervical and lumbar

  regions of the spine. (Id. at p. 2.) Nonetheless, Marino concluded patient R.A.

  suffered a 4% permanent impairment. (Id. at pp. 2-3.)

        151.   Similarly, patient G.E.L. initiated treatment at Path Medical on

  August 12, 2017. (Ex. 1, RICO No. 782, First Date of Service Column.) Between

  August 12, 2017 and October 17, 2017, patient G.E.L. treated at Path Medical for

  25 visits and purportedly received hot/cold packs, chiropractic manipulation,

  manual therapy, e-stim, mechanical traction, neuromuscular reeducation, and

  therapeutic exercise on virtually every date of service. (Ex. 1, Treatment Visits

  and Treatment Columns.) At the conclusion of his treatment, on October 17,

  2017, Marino purportedly performed a final examination in which patient G.E.L.

  rated his pain at an intensity of “0” on a scale of 0 to 10. (Ex. 45 at p. 1.)

  Moreover, Marino’s purported examination revealed patient G.E.L. had normal

  cervical and lumbar ranges of motion, as well as no tenderness or spasms in the

  cervical and lumbar regions of the spine. (Id. at p. 2.) Nonetheless, Marino

  concluded patient G.E.L. suffered a 5% permanent impairment. (Id. at pp. 2-3.)

        152. Similar to the findings of the MRI Reports discussed above, the Final

  Exam Reports’ findings of purported permanent impairments appear designed to

  support patients’ BI or UM Claims and thus further facilitate the quid pro quo

  cross-referral relationships between Defendants and PI Attorneys. By virtue of




                                         85
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 86 of 122 PageID 1266




  the fraudulent statements reflected in the Final Exam Reports, Defendants

  knowingly submitted to State Farm Mutual and State Farm Fire a false statement

  relating to a claim or charge.            See Fla. Stat. §§ 627.732(11) and

  627.736(5)(b)(1)(c); see also Ex. 43, Representative Examples of Final Exam

  Reports and Bills.

  VII.   THE MEDICAL DIRECTORS FAILED TO COMPLY WITH THEIR
         STATUTORY DUTIES UNDER THE HCCA

         153. In 2003, the Florida Legislature enacted the HCCA after finding “the

  regulation of health care clinics must be strengthened to prevent significant cost

  and harm to consumers.” Fla. Stat. § 400.990(2). The purpose of the HCCA is

  “to provide for the licensure, establishment, and enforcement of basic standards

  for health care clinics and to provide administrative oversight by [AHCA].” Id.

         154. Consistent with its twin goals of establishing basic standards for

  health care clinics and providing administrative oversight, the licensing regime

  established by the HCCA subjects licensed clinics to increased regulation and

  scrutiny. Indeed, it not only requires entities that provide health care services to

  obtain a license but also requires licensed clinics to meet numerous qualifications

  and accept enhanced oversight, including clinic inspections and certifications,

  increased criminal penalties for operating an unlicensed clinic, substantially

  higher fees to obtain clinic licensure, and mandatory background screening for all




                                          86
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 87 of 122 PageID 1267




  individuals and entities that qualify as clinic applicants. Fla. Stat. § 400.990 et

  seq.

         155.   For example, the HCCA generally requires any entity, such as Path

  Medical, which provides health care services and tenders charges for

  reimbursement for such services to first obtain a license from AHCA. To obtain a

  license, each clinic location must comply with the licensing procedures outlined

  in both the HCCA and the Health Care Licensing Registration Act, Fla. Stat. §

  408.801 et seq.

         156. Moreover, licensed clinics, like Path Medical, must also “appoint a

  medical director or clinic director” who is responsible for, among other things:

  (a) “[r]eview[ing] any patient referral contracts or agreements executed by the

  clinic”; (b) “conduct[ing] systematic reviews of clinic billings to ensure that the

  billings are not fraudulent or unlawful”; and (c) “[u]pon discovery of an unlawful

  charge . . . tak[ing] immediate corrective action.” Fla. Stat. § 400.9935(1)(c) and

  (g). In applying for licensure, each clinic must also identify the name and license

  number of the medical or clinic director. Fla. Stat. § 400.991(3). A clinic’s failure

  to employ a qualified medical director or clinic director constitutes a ground for

  emergency suspension of the clinic’s license. Fla. Stat. § 400.9915(1).

         157.   To effectuate the purpose of the HCCA, “[a] sample [of billings] must

  be reviewed by the medical director or clinic director at least once every 30 days




                                           87
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 88 of 122 PageID 1268




  and a record maintained by the health care clinic for at least three years

  identifying the records reviewed and when and what action was taken to correct

  fraudulent or unlawful billings.” Fla. Admin. Code R. 59A-33.012(3)(m). Florida

  law also requires “[d]ocumentation for the past two years or from the date of

  licensure, whichever is earlier, demonstrating in writing compliance, when, and

  what action was taken by the medical [director] to perform the functions, duties

  and clinic responsibilities under [Fla. Stat. § 400.9935(1)(a)-(i)].” Fla. Admin.

  Code R. 59A-33.012(3)(s). The penalties for violating these provisions of the

  HCCA are severe. In fact, a Medical Director’s failure to substantially comply

  with the health care clinic’s responsibilities under these provisions, as well as Fla.

  Stat. § 400.9935(1)(a)-(i), “shall be grounds for the revocation or suspension of

  the license and assessment of a fine[.]” Fla. Admin. Code R. 59A-33.008(1).

        158. In light of the importance of the above standards in protecting the

  public safety, health, and welfare, the HCCA further instructs “[a] charge or

  reimbursement claim made by or on behalf of a clinic that is required to be

  licensed under this part but that is not so licensed, or that is otherwise operating

  in violation of this part, regardless of whether a service is rendered or whether

  the charge or reimbursement claim is paid, is an unlawful charge and is

  noncompensable and unenforceable.” Fla. Stat. § 400.9935(3).




                                           88
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 89 of 122 PageID 1269




        159. The Medical Directors – Drs. Cheesman, Desai, Marino, Qian,

  Ramos, Thomas, Vazquez, and Wilensky – did not comply with their statutory

  duties under the HCCA. Specifically, the Medical Directors failed to: (a) review

  patient referral contracts or agreements between Path Medical and 411-PAIN

  Referral Service that resulted in violations of the Patient Brokering Act, Anti-

  Kickback Act, and Chiropractic Advertising Laws; (b) systematically review

  billings at their respective Path Medical clinics to ensure they were not fraudulent

  or unlawful; and (c) implement corrective measures.

        160. Indeed, the Medical Directors implemented, oversaw, and provided

  treatment to their patients pursuant to the Predetermined Protocol, as well as

  signed bills and supporting documents for medically unnecessary services. (See,

  e.g., Ex. 1, Path Examining Provider and Path Defendants Columns.)

        161.   Moreover, if the Medical Directors had actually complied with their

  statutory duties, it should have been obvious based upon their own adherence to

  the Predetermined Protocol, as well as the pervasive patterns across more than

  3,700 patients following the same Predetermined Protocol, the bills and

  supporting documentation of Path Medical did not reflect medically necessary

  treatment. Thus, even if a systematic review was conducted, the review was not

  legitimate, and no corrective action was ever taken because Path Medical




                                          89
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 90 of 122 PageID 1270




  continued to submit bills and documentation pursuant to the Predetermined

  Protocol described above to State Farm Mutual and State Farm Fire.

        162. In sum, because the Medical Directors failed to comply with their

  statutory duties under the HCCA, all of the bills Path Medical submitted, or

  caused to be submitted, to State Farm Mutual and State Farm Fire were unlawful,

  noncompensable, and unenforceable. See Fla. Stat. § 400.9935(3).

  VIII. PATH MEDICAL’S UNLAWFUL LICENSURE SCHEME

        163. As described above, each Path Medical clinic location operates as an

  AHCA-licensed health care clinic. Pursuant to the HCCA, neither the patients

  nor third-party payors, like State Farm Mutual and State Farm Fire, are required

  to pay for medical treatment rendered by a clinic that is not operating in

  compliance with the licensure requirements of the HCCA.

        164. At all relevant times, Path Medical has knowingly operated in

  violation of the HCCA’s licensure requirements by providing medically

  unnecessary services, employing Medical Directors who failed to comply with

  their statutory duties, and tendering charges for reimbursement for such services

  to State Farm Mutual and State Farm Fire. Thus, all of the charges Path Medical

  submitted to State Farm Mutual and State Farm Fire are unlawful,

  noncompensable, and unenforceable. See Fla. Stat. §§ 400.9935(1)(c) and (g)




                                         90
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 91 of 122 PageID 1271




  and   (3),   627.732(11),    627.736(5)(b)(1)(b)-(c),    627.736(5)(d),   627.736(17),

  817.234(1)(a)(2), and Fla. Admin. Code R. 59A-33.008(1).

  IX.   DEFENDANTS’ VIOLATIONS OF FDUTPA

        165. FDUTPA           prohibits   “[u]nfair       methods    of     competition,

  unconscionable acts or practices, and unfair or deceptive acts or practices in the

  conduct of any trade or commerce.” Fla. Stat. § 501.204(1). The provisions of

  FDUTPA are to be liberally construed to protect the consuming public and

  legitimate business enterprises from those who engage in unfair methods of

  competition, or unconscionable, deceptive, or unfair acts and practices in the

  conduct of any trade or commerce. Fla. Stat. § 501.202(2).

        166. Violations of any law, statute, rule, or regulation that proscribes

  unfair methods of competition, or unfair, deceptive, or unconscionable acts or

  practices constitute violations of FDUTPA.          Fla. Stat. § 501.203(3)(c).    “A

  deceptive act or practice is ‘one that is likely to mislead consumers and an unfair

  practice is one that offends established public policy and one that is immoral,

  unethical, oppressive, unscrupulous or substantially injurious to consumers.’”

  State Farm Mut. Auto. Ins. Co. v. First Care Sol., Inc., 232 F. Supp. 3d 1257, 1268

  (S.D. Fla. 2017) (citation omitted). “Fraudulent conduct in the context of billing

  for PIP benefits qualifies as a deceptive act for purposes of FDUTPA.” Id. In

  addition, “[a] violation of the [HCCA] may serve as a statutory predicate for a per




                                            91
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 92 of 122 PageID 1272




  se FDUTPA violation.”            State Farm Mut. Auto. Ins. Co. v. Performance

  Orthopaedics & Neurosurgery, LLC, 315 F. Supp. 3d 1291, 1307 (S.D. Fla. 2018).

  Similarly, “[t]he Insurance Fraud Statute may serve as a predicate offense under

  the FDUTPA.” 11 Id.

         167. Defendants violated FDUTPA by engaging in the unfair and

  deceptive acts and practices described above, which violate the established public

  policies of the state of Florida as codified in the PIP Law, HCCA, Insurance Fraud

  Statute, Patient Brokering Act, Anti-Kickback Act, and Chiropractic Advertising

  Laws and which are immoral, unethical, oppressive, unscrupulous, misleading,

  and substantially injurious to consumers. Accordingly, the services purportedly

  provided by Path Medical are not lawfully rendered and therefore are not

  compensable under Florida law. See Fla. Stat. §§ 400.9935(1)(c) and (g) and (3),

  456.054, 460.413(1)(d), (f), and (l); 627.732(11), 627.736(5)(b)(1)(b)-(c),

  627.736(5)(d), 627.736(17), 817.234(1)(a)(2), 817.505(1)(a), (b), and (d), and Fla.

  Admin. Code R. 64B2-15.001(1), (2)(a), and (b).


  11Pursuant to Fla. Stat. § 817.234 (the “Insurance Fraud Statute”), a person commits insurance
  fraud if that person, “with the intent to injure, defraud or deceive any insurer . . . [p]resents or
  causes to be presented any written or oral statement as part of, or in support of, a claim for
  payment or other benefit pursuant to an insurance policy . . . knowing that such statement
  contains any false, incomplete, or misleading information concerning any fact or thing material
  to such claim[.]” Fla. Stat. § 817.234(1)(a)(1). Further, a person commits insurance fraud if that
  person, “with the intent to injure, defraud or deceive any insurer . . . [p]repares or makes any
  written or oral statement that is intended to be presented to any insurer in connection with, or
  in support of, any claim for payment or other benefit pursuant to an insurance policy . . .
  knowing that such statement contains any false, incomplete, or misleading information
  concerning any fact or thing material to such claim[.]” Fla. Stat. § 817.234(1)(a)(2).



                                                  92
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 93 of 122 PageID 1273




  X.    STATE FARM MUTUAL AND STATE FARM FIRE’S RELIANCE

        168. Defendants are obligated legally and ethically to act honestly and

  with integrity. Florida medical practice statutes govern the conduct of physicians

  and chiropractors who provide services in the state of Florida. See, e.g., Fla. Stat.

  §§ 456.072, 458.331, and 460.413 (collectively, the “Disciplinary Statutes”).

  Pursuant to the Disciplinary Statutes, the following acts can result in disciplinary

  action against a physician and chiropractor:

               (a)   Making misleading, deceptive, or fraudulent representations

        in or related to the practice of the licensee’s profession;

               (b)   Making deceptive, untrue, or fraudulent representations in or

        related to the practice of a profession; and

               (c)   Exercising influence on the patient or client for the purpose of

        financial gain of the licensee or a third party.

  See Fla. Stat. §§ 456.072(1)(a), (m), and (n), 458.331(1)(k) and (n), and

  460.413(1)(k) and (n).

        169. Moreover, the Insurance Fraud Statute imposes criminal penalties

  on providers who “with the intent to injure, defraud or deceive any insurer

  prepares or makes any written statement that is intended to be presented to any

  insurer in connection with, or support of, any claim for payment pursuant to an




                                           93
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 94 of 122 PageID 1274




  insurance policy, knowing that such statement contains any false, incomplete, or

  misleading information concerning the claim.” Fla. Stat. § 817.234(1)(a)(2).

        170. Despite their duty to act honestly, with integrity, and in accord with

  Florida law, Defendants submitted, or caused to be submitted, to State Farm

  Mutual and State Farm Fire bills and supporting documentation that are false,

  misleading, and fraudulent because they represent patients were legitimately

  examined, had sustained emergency medical conditions, and received medically

  necessary and lawfully rendered services when, in fact, they did not. Defendants

  submitted, and caused to be submitted, the bills and supporting documentation

  to State Farm Mutual and State Farm Fire to induce them to pay benefits to

  which Defendants knew they were not entitled.

        171.   As a result of Defendants’ false statements in the bills and

  supporting medical records they submitted to State Farm Mutual and State Farm

  Fire, State Farm Mutual and State Farm Fire paid for medically unnecessary and

  unlawful services.

        172.   State Farm Mutual and State Farm Fire are under statutory and

  contractual duties to pay or deny claims for No-Fault Benefits within 30 days,

  and may be ordered to pay interest and attorneys’ fees if they fail to pay the full

  amount owed within that period.        See Fla. Stat. § 627.736(4)(b) and (d).

  Defendants’ fraudulent scheme was successful because of precisely how State




                                          94
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 95 of 122 PageID 1275




  Farm Mutual and State Farm Fire are required to adjust claims for No-Fault

  Benefits.

        173.   Defendants developed and implemented their fraudulent scheme to

  take advantage of State Farm Mutual and State Farm Fire and the Florida No-

  Fault claims environment. Defendants knew the efficient operation of a system

  of insurance requires prompt processing of individual claims. Thus, Defendants

  designed a scheme that could go undetected in an individual claim. Specifically,

  Defendants fraudulently concealed their conduct by repeatedly submitting

  misleading bills and supporting documentation that made it appear they were

  delivering medically necessary and lawful care when considered in the context of

  a single patient’s claim, when they were not.

        174. In short, each bill and its supporting documentation, when viewed in

  isolation, do not reveal its fraudulent and unlawful nature. It was only when the

  bills and supporting documentation across the patients at issue in this Amended

  Complaint are viewed together as a whole do the patterns emerge revealing the

  fraudulent and unlawful nature of all the bills and supporting documentation.

  Indeed, State Farm Mutual and State Farm Fire did not discover and could not

  have reasonably discovered their payments to Defendants were based upon fraud

  until they reviewed together as a whole the patterns reflected in the bills and

  supporting documentation for all of the patients at issue in this Amended




                                          95
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 96 of 122 PageID 1276




  Complaint.   (See, e.g., Exs. 1; 23-25; 32; 41-43.)   Only then did it become

  apparent Defendants were not providing medically necessary and lawful medical

  care designed to address their patients’ unique needs, but instead provided

  services pursuant to the Predetermined Protocol. The submission of fraudulent

  bills and supporting documentation were affirmative acts by Defendants that

  prevented State Farm Mutual and State Farm Fire from discovering the truth.

        175.   State Farm Mutual and State Farm Fire’s injuries were inherently

  unknowable because State Farm Mutual and State Farm Fire believed they were

  paying Defendants what they were owed. State Farm Mutual and State Farm Fire

  relied on the accuracy of Defendants’ bills and supporting documentation and

  their representations the services were medically necessary and lawfully

  rendered, when they were not.

        176. The bills and supporting documentation Defendants submitted, or

  caused to be submitted, to State Farm Mutual and State Farm Fire in support of

  the fraudulent and unlawful charges at issue, combined with the material

  misrepresentations described above, were designed to and did cause State Farm

  Mutual and State Farm Fire to rely on them to their detriment. As a result, State

  Farm Mutual and State Farm Fire have incurred damages of at least $17 million.




                                         96
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 97 of 122 PageID 1277




  XI.   CLAIMS FOR RELIEF

                       FIRST CLAIM FOR RELIEF
                         COMMON LAW FRAUD
         (Against Lewin, 411-PAIN Referral Service, Path Medical,
         the Medical Directors, and the Chiropractor Defendants)

        177.   State Farm Mutual and State Farm Fire incorporate as though fully

  set forth herein the allegations in paragraphs 1 through 176 above.

        178. In the claims set forth in Exhibit 1, Defendants Lewin, the 411-PAIN

  Referral Service, Path Medical, the Medical Directors, and the Chiropractor

  Defendants acted in concert to intentionally and knowingly make, or cause to be

  made, false and fraudulent representations of material fact to State Farm Mutual

  and State Farm Fire.

        179. The false and fraudulent representations of material fact include

  that: (a) the services were performed, medically necessary, and lawful as required

  by the PIP Law, when they were not; (b) patients were legitimately examined to

  determine the true nature and extent of their injuries, when they were not; (c)

  patients were legitimately diagnosed with the same or similar injuries, when they

  were not; (d) patients were legitimately found to have sustained an EMC as a

  result of their auto accident, when they were not; (e) patients received a

  predetermined course of treatment, which nearly always consisted of five or more

  modalities on virtually all visits, because it was medically necessary, when it was

  not; (f) patients received DME (e.g., lumbar braces) that was medically



                                          97
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 98 of 122 PageID 1278




  necessary, when it was not; (g) patients required medically necessary MRIs and

  x-rays, when in fact the MRIs and x-rays were not medically necessary; (h)

  patients were legitimately found to suffer from permanent impairments at their

  final examinations, when they were not; (i) the Disclosure and Acknowledgement

  forms submitted to State Farm Mutual and State Farm Fire accurately

  represented patients were not solicited to receive services at Path Medical, when

  patients were unlawfully solicited and referred to Path Medical through the 411

  Hotline; and (j) the services performed at Path Medical were lawfully rendered

  when, in fact, these services were not lawfully rendered and therefore were not

  owed pursuant to the PIP Law because such services were rendered pursuant to

  intentional violations of the PIP Law, HCCA, Insurance Fraud Statute, Patient

  Brokering Act, Anti-Kickback Act, and Chiropractic Advertising Laws.

        180. Defendants Lewin, the 411-PAIN Referral Service, Path Medical, the

  Medical Directors, and the Chiropractor Defendants knew the above-described

  misrepresentations made to State Farm Mutual and State Farm Fire relating to

  the purported examinations, EMC findings, diagnostic imaging, DME, Disclosure

  and Acknowledgment forms, and services of patients were false and fraudulent

  when they were made.

        181.   Defendants Lewin, the 411-PAIN Referral Service, Path Medical, the

  Medical Directors, and the Chiropractor Defendants made the above-described




                                         98
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 99 of 122 PageID 1279




  misrepresentations and engaged in such conduct to induce State Farm Mutual

  and State Farm Fire into relying on the misrepresentations.

        182. Representative examples of the fraudulent reports, documentation,

  and bills can be found in Exhibits 1; 23-25; 32; 41-43.

        183. As a result of its reliance on these misrepresentations, State Farm

  Mutual and State Farm Fire have incurred damages of at least $17 million.

        WHEREFORE, State Farm Mutual and State Farm Fire demand judgment

  against Defendants Lewin, the 411-PAIN Referral Service, Path Medical, the

  Medical Directors, and the Chiropractor Defendants jointly and severally for

  compensatory damages, costs, and other such relief as the Court deems equitable,

  just, and proper.

                      SECOND CLAIM FOR RELIEF
                    VIOLATION OF 18 U.S.C. § 1962(c)
         (Against Lewin, 411-PAIN Referral Service, Path Medical,
         the Medical Directors, and the Chiropractor Defendants)

        184. State Farm Mutual and State Farm Fire incorporate as though fully

  set forth herein the allegations in paragraphs 1 through 176 above.

        185. Defendants Lewin, the 411-PAIN Referral Service, Path Medical, the

  Medical Directors, and the Chiropractor Defendants formed an association-in-

  fact “enterprise” (the “Path Medical Fraudulent Billing Enterprise”) as that term

  is defined in 18 U.S.C. § 1961(4), that engages in, and the activities of which

  affect, interstate commerce.


                                           99
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 100 of 122 PageID 1280




         186. Defendants Lewin, the 411-PAIN Referral Service, Path Medical, the

   Medical Directors, and the Chiropractor Defendants are or have been employed

   by and associated with the Path Medical Fraudulent Billing Enterprise.

         187. The members of the Path Medical Fraudulent Billing Enterprise are

   and have been joined in a common purpose, have relationships with and among

   each other, and have associated through time sufficient to permit those

   associated to pursue the enterprise’s purpose.     Defendants Lewin, 411-PAIN

   Referral Service, Path Medical, the Medical Directors, and the Chiropractor

   Defendants forged symbiotic relationships and needed and depended upon the

   participation of the others to accomplish their common purpose of defrauding

   State Farm Mutual and State Farm Fire through fraudulent claims for No-Fault

   Benefits, as described in paragraphs 1 through 176 above.

         188. Specifically: (a) Path Medical holds the AHCA licensee for all the

   Path Medical clinics and is the entity that knowingly submitted, and caused to be

   submitted, all the fraudulent bills and supporting documentation for services that

   were not medically necessary and not lawfully rendered; (b) since at least

   December 2018, or shortly thereafter, Path Medical has also owned and

   controlled the 411 Hotline, through which it has unlawfully solicited and referred

   individuals to PI Attorneys who agreed to refer their clients to Path Medical in

   return for the referrals from the 411 Hotline; (c) from at least January 2017




                                          100
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 101 of 122 PageID 1281




   through December 2018, the 411-PAIN Referral Service falsely advertised itself as

   a legitimate medical and legal referral service to unlawfully solicit and refer

   individuals who called the 411 Hotline to Path Medical or to PI Attorneys who

   agreed to refer their clients to Path Medical in return for the referrals from the

   411 Hotline; (d) from at least January 2017 through December 2018, Lewin

   owned and controlled the 411-PAIN Referral Service and Path Medical, designed,

   oversaw, and is responsible for the Predetermined Protocol to exploit the No-

   Fault Benefits of patients who treated at Path Medical, as well as enabled Path

   Medical to circumvent the HCCA’s licensure requirements; (e) the Medical

   Directors knowingly direct, oversee, and implement the medically unnecessary

   and unlawfully rendered services, and fail to comply with their statutory

   obligations to (i) review patient referral contracts or agreements between Path

   Medical and 411-PAIN Referral Service, (ii) conduct systematic reviews of Path

   Medical’s bills to ensure they are not fraudulent or unlawful, and (iii) take

   immediate, corrective action upon discovery of an unlawful charge at Path

   Medical, which is necessary to enable Path Medical to circumvent the HCCA

   requirements and submit the fraudulent bills and supporting documentation to

   State Farm Mutual and State Farm Fire; and (f) the Chiropractor Defendants

   knowingly direct, oversee, and implement the medically unnecessary and

   unlawfully rendered services, and falsely document the need for these services,




                                          101
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 102 of 122 PageID 1282




   which is necessary to enable Path Medical to submit the fraudulent bills and

   supporting documentation to State Farm Mutual and State Farm Fire.

         189. Defendants Lewin, the 411-PAIN Referral Service, Path Medical, the

   Medical Directors, and the Chiropractor Defendants knowingly conducted and/or

   participated, directly or indirectly, in the conduct of the Path Medical Fraudulent

   Billing Enterprise’s affairs through a pattern of racketeering activity consisting of

   repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon

   the use of the United States mails to submit, or cause to be submitted, to State

   Farm Mutual and State Farm Fire many hundreds of fraudulent claims,

   consisting of bills and supporting documentation that were fraudulent because

   they falsely represented: (a) the services were performed, medically necessary,

   and lawful as required by the PIP Law, when they were not; (b) patients were

   legitimately examined to determine the true nature and extent of their injuries,

   when they were not; (c) patients were legitimately diagnosed with the same or

   similar injuries, when they were not; (d) patients were legitimately found to have

   sustained an EMC as a result of their auto accident, when they were not; (e)

   patients received a predetermined course of treatment consisting of five or more

   modalities on virtually all visits because it was medically necessary, when it was

   not; (f) patients received DME (e.g., lumbar braces) that was medically

   necessary, when it was not; (g) patients required medically necessary MRIs and




                                           102
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 103 of 122 PageID 1283




   x-rays, when in fact the MRIs and x-rays were not medically necessary; (h)

   patients were legitimately found to suffer from permanent impairments at their

   final examinations, when they were not; (i) the Disclosure and Acknowledgement

   forms submitted to State Farm Mutual and State Farm Fire accurately

   represented patients were not solicited to receive services at Path Medical, when

   patients were unlawfully solicited through 411-PAIN Referral Service to Path

   Medical; and (j) the services performed at Path Medical were lawfully rendered

   when, in fact, these services were not lawfully rendered and therefore were not

   owed pursuant to the PIP Law because such services were rendered pursuant to

   intentional violations of the PIP Law, HCCA, Insurance Fraud Statute, Patient

   Brokering Act, Anti-Kickback Act, and Chiropractic Advertising Laws.

         190. The bills and corresponding mailings that comprise the pattern of

   racketeering activity identified through the date of this Amended Complaint are

   described, in part, in Exhibits 1; 23-25; 32; 41-43.

         191.   State Farm Mutual and State Farm Fire have been injured in their

   business and property by reason of the above-described conduct in that they have

   paid at least $17 million based upon the fraudulent and unlawful charges.

         WHEREFORE, State Farm Mutual and State Farm Fire demand judgment

   against Defendants Lewin, 411-PAIN Referral Service, Path Medical, the Medical

   Directors,   and   the   Chiropractor    Defendants    jointly   and   severally   for




                                            103
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 104 of 122 PageID 1284




   compensatory damages, together with treble damages, costs and reasonable

   attorneys’ fees pursuant to 18 U.S.C. § 1964(c), plus interest, and any other relief

   the Court deems just and proper.

                        THIRD CLAIM FOR RELIEF
                     VIOLATION OF 18 U.S.C. § 1962(d)
          (Against Lewin, 411-PAIN Referral Service, Path Medical,
          the Medical Directors, and the Chiropractor Defendants)

         192. State Farm Mutual and State Farm Fire incorporate as though fully

   set forth herein the allegations in paragraphs 1 through 176 above.

         193. Defendants Lewin, the 411-PAIN Referral Service, Path Medical, the

   Medical Directors, and the Chiropractor Defendants knowingly agreed and

   conspired to conduct and/or participate, directly or indirectly, in the conduct of

   the Path Medical Fraudulent Billing Enterprise’s affairs through a pattern of

   racketeering activity consisting of repeated violations of the federal mail fraud

   statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit,

   or cause to be submitted, to State Farm Mutual and State Farm Fire claims,

   consisting of bills and supporting documentation that were fraudulent because

   they falsely represented: (a) the services were performed, medically necessary,

   and lawful as required by the PIP Law, when they were not; (b) patients were

   legitimately examined to determine the true nature and extent of their injuries,

   when they were not; (c) patients were legitimately diagnosed with the same or

   similar injuries, when they were not; (d) patients were legitimately found to have


                                           104
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 105 of 122 PageID 1285




   sustained an EMC as a result of their auto accident, when they were not; (e)

   patients received a predetermined course of treatment consisting of five or more

   modalities on virtually all visits because it was medically necessary, when it was

   not; (f) patients received DME (e.g., lumbar braces) that was medically necessary,

   when it was not; (g) patients required medically necessary MRIs and x-rays,

   when in fact the MRIs and x-rays were not medically necessary; (h) patients were

   legitimately found to suffer from permanent impairments at their final

   examinations, when they were not; (i) the Disclosure and Acknowledgement

   forms submitted to State Farm Mutual and State Farm Fire accurately

   represented patients were not solicited to receive services at Path Medical, when

   patients were unlawfully solicited through the 411-PAIN Referral Service to Path

   Medical; and (j) the services performed at Path Medical were lawfully rendered

   when, in fact, these services were not lawfully rendered and therefore were not

   owed pursuant to the PIP Law because such services were rendered pursuant to

   intentional violations of the PIP Law, HCCA, Insurance Fraud Statute, Patient

   Brokering Act, Anti-Kickback Act, and Chiropractic Advertising Laws.

         194. The bills and corresponding mailings that comprise the pattern of

   racketeering activity identified through the date of this Amended Complaint are

   described, in part, in Exhibits 1; 23-25; 32; 41-43.




                                            105
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 106 of 122 PageID 1286




         195. Defendants Lewin, 411-PAIN Referral Service, Path Medical, the

   Medical Directors, and the Chiropractor Defendants agreed to and acted in

   furtherance of the common and overall objective of the conspiracy by facilitating

   the submission to State Farm Mutual and State Farm Fire of bills and supporting

   documentation for examinations, EMC findings, diagnostic imaging, DME,

   Disclosure and Acknowledgment forms, and other services, which were not

   medically necessary and were not lawfully rendered.

         196. State Farm Mutual and State Farm Fire have been injured in their

   business and property by reason of the above-described conduct in that they have

   paid at least $17 million based upon the charges that are fraudulent and unlawful.

         WHEREFORE, State Farm Mutual and State Farm Fire demand judgment

   against Defendants Lewin, 411-PAIN Referral Service, Path Medical, the Medical

   Directors,   and   the   Chiropractor   Defendants    jointly   and   severally   for

   compensatory damages, together with treble damages, costs and reasonable

   attorneys’ fees pursuant to 18 U.S.C. § 1964(c), plus interest, and any other relief

   the Court deems just and proper.

                       FOURTH CLAIM FOR RELIEF
                      VIOLATION 18 U.S.C. § 1962(c)
               (Against Lewin, the 411-PAIN Referral Service,
          the Medical Directors, and the Chiropractor Defendants)

         197. State Farm Mutual and State Farm Fire incorporate as though fully

   set forth herein the allegations in paragraph 1 through 176 above.


                                           106
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 107 of 122 PageID 1287




         198. Path Medical is a limited liability company and an “enterprise” (the

   “Path Medical Enterprise”), as that term is defined in 18 U.S.C. § 1961(4), that

   engages in, and the activities of which affect, interstate commerce.

         199. Defendants Lewin, the 411-PAIN Referral Service, the Medical

   Directors, and the Chiropractor Defendants have been employed by and/or

   associated with the Path Medical Enterprise. Specifically: (a) from at least

   January 2017 through December 2018, the 411-PAIN Referral Service falsely

   advertised itself as a legitimate medical and legal referral service to unlawfully

   solicit and refer individuals who called the 411 Hotline to Path Medical or to PI

   Attorneys who agreed to refer their clients to Path Medical in return for the

   referrals from the 411 Hotline; (b) from at least January 2017 through December

   2018, Lewin owned and controlled the 411-PAIN Referral Service and Path

   Medical, and designed, oversaw, and is responsible for the Predetermined

   Protocol to exploit the No-Fault Benefits of patients who treated at Path Medical,

   as well as enabled Path Medical to circumvent the HCCA’s licensure

   requirements; (c) the Medical Directors knowingly direct, oversee, and

   implement the medically unnecessary and unlawfully rendered services, and fail

   to comply with their statutory obligations to (i) review patient referral contracts

   or agreements between Path Medical and the 411-PAIN Referral Service, (ii)

   conduct systematic reviews of Path Medical’s bills to ensure they are not




                                           107
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 108 of 122 PageID 1288




   fraudulent or unlawful, and (iii) take immediate, corrective action upon discovery

   of an unlawful charge at Path Medical, which is necessary to enable Path Medical

   to circumvent the HCCA requirements and submit the fraudulent bills and

   supporting documentation to State Farm Mutual and State Farm Fire; and (d) the

   Chiropractor Defendants knowingly direct, oversee, and implement the medically

   unnecessary and unlawfully rendered services, and falsely document the need for

   these services, which is necessary to enable Path Medical to submit the

   fraudulent bills and supporting documentation to State Farm Mutual and State

   Farm Fire.

         200. Defendants Lewin, the 411-PAIN Referral Service, the Medical

   Directors, and the Chiropractor Defendants knowingly conducted and/or

   participated, directly or indirectly, in the conduct of the Path Medical

   Enterprise’s affairs through a pattern of racketeering activity consisting of

   repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon

   the use of the United States mails to submit, or cause to be submitted, to State

   Farm Mutual and State Farm Fire many hundreds of fraudulent claims,

   consisting of bills and supporting documentation that were fraudulent because

   they falsely represented: (a) the services were performed, medically necessary,

   and lawful as required by the PIP Law, when they were not; (b) patients were

   legitimately examined to determine the true nature and extent of their injuries,




                                          108
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 109 of 122 PageID 1289




   when they were not; (c) patients were legitimately diagnosed with the same or

   similar injuries, when they were not; (d) patients were legitimately found to have

   sustained an EMC as a result of their auto accident, when they were not; (e)

   patients received a predetermined course of treatment consisting of five or more

   modalities on virtually all visits because it was medically necessary, when it was

   not; (f) patients received DME (e.g., lumbar braces) that was medically

   necessary, when it was not; (g) patients required medically necessary MRIs and

   x-rays, when in fact the MRIs and x-rays were not medically necessary; (h)

   patients were legitimately found to suffer from permanent impairments at their

   final examinations, when they were not; (i) the Disclosure and Acknowledgement

   forms submitted to State Farm Mutual and State Farm Fire accurately

   represented patients were not solicited to receive services at Path Medical, when

   patients were unlawfully solicited through 411-PAIN Referral Service to Path

   Medical; and (j) the services performed at Path Medical were lawfully rendered

   when, in fact, these services were not lawfully rendered and therefore were not

   owed pursuant to the PIP Law because such services were rendered pursuant to

   intentional violations of the PIP Law, HCCA, Insurance Fraud Statute, Patient

   Brokering Act, Anti-Kickback Act, and Chiropractic Advertising Laws.




                                          109
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 110 of 122 PageID 1290




         201. The bills and corresponding mailings that comprise the pattern of

   racketeering activity identified through the date of this Amended Complaint are

   described, in part, in Exhibits 1; 23-25; 32; 41-43.

         202. State Farm Mutual and State Farm Fire have been injured in their

   business and property by reason of the above-described conduct in that they have

   paid at least $17 million based upon the fraudulent and unlawful charges.

         WHEREFORE, State Farm Mutual and State Farm Fire demand judgment

   against Defendants Lewin, the 411-PAIN Referral Service, the Medical Directors,

   and the Chiropractor Defendants jointly and severally          for compensatory

   damages, together with treble damages, costs and reasonable attorneys’ fees

   pursuant to 18 U.S.C. § 1964(c), plus interest, and any other relief the Court

   deems just and proper.

                         FIFTH CLAIM FOR RELIEF
                     VIOLATION OF 18 U.S.C. § 1962(d)
                 (Against Lewin, 411-PAIN Referral Service,
           the Medical Directors, and the Chiropractor Defendants)

         203. State Farm Mutual and State Farm Fire incorporate as though fully

   set forth herein the allegations in paragraph 1 through 176 above.

         204. Defendants Lewin, the 411-PAIN Referral Service, the Medical

   Directors, and the Chiropractor Defendants knowingly agreed and conspired to

   conduct and/or participate, directly or indirectly, in the conduct of the Path

   Medical Enterprise’s affairs through a pattern of racketeering activity consisting


                                            110
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 111 of 122 PageID 1291




   of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based

   upon the use of the United States mails to submit, or cause to be submitted, to

   State Farm Mutual and State Farm Fire claims, consisting of bills and supporting

   documentation that were fraudulent because they falsely represented: (a) the

   services were performed, medically necessary, and lawful as required by the PIP

   Law, when they were not; (b) patients were legitimately examined to determine

   the true nature and extent of their injuries, when they were not; (c) patients were

   legitimately diagnosed with the same or similar injuries, when they were not; (d)

   patients were legitimately found to have sustained an EMC as a result of their

   auto accident, when they were not; (e) patients received a predetermined course

   of treatment consisting of five or more modalities on virtually all visits because it

   was medically necessary, when it was not; (f) patients received DME (e.g., lumbar

   braces) that was medically necessary, when it was not; (g) patients required

   medically necessary MRIs and x-rays, when in fact the MRIs and x-rays were not

   medically necessary; (h) patients were legitimately found to suffer from

   permanent impairments at their final examinations, when they were not; (i) the

   Disclosure and Acknowledgement forms submitted to State Farm Mutual and

   State Farm Fire accurately represented patients were not solicited to receive

   services at Path Medical, when patients were unlawfully solicited through 411-

   PAIN Referral Service to Path Medical; and (j) the services performed at Path




                                           111
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 112 of 122 PageID 1292




   Medical were lawfully rendered when, in fact, these services were not lawfully

   rendered and therefore were not owed pursuant to the PIP Law because such

   services were rendered pursuant to intentional violations of the PIP Law, HCCA,

   Insurance Fraud Statute, Patient Brokering Act, Anti-Kickback Act, and

   Chiropractic Advertising Laws.

         205. The bills and corresponding mailings that comprise the pattern of

   racketeering activity identified through the date of this Amended Complaint are

   described, in part, in Exhibits 1; 23-25; 32; 41-43.

         206. Defendants Lewin, the 411-PAIN Referral Service, the Medical

   Directors, and the Chiropractor Defendants agreed to and acted in furtherance of

   the common and overall objective of the conspiracy by facilitating the submission

   to State Farm Mutual and State Farm Fire of bills and supporting documentation

   for examinations, EMC findings, diagnostic imaging, DME, Disclosure and

   Acknowledgment forms, and other services, which were not medically necessary

   and were not lawfully rendered.

         207. State Farm Mutual and State Farm Fire have been injured in their

   business and property by reason of the above-described conduct in that they have

   paid at least $17 million based upon the charges that are fraudulent and unlawful.

         WHEREFORE, State Farm Mutual and State Farm Fire demand judgment

   against Defendants Lewin, the 411-PAIN Referral Service, the Medical Directors,




                                            112
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 113 of 122 PageID 1293




   and the Chiropractor Defendants jointly and severally for compensatory

   damages, together with treble damages, costs and reasonable attorneys’ fees

   pursuant to 18 U.S.C. § 1964(c), plus interest, and any other relief the Court

   deems just and proper.

                        SIXTH CLAIM FOR RELIEF
                            CIVIL CONSPIRACY
          (Against Lewin, 411-PAIN Referral Service, Path Medical,
          the Medical Directors, and the Chiropractor Defendants)

         208. State Farm Mutual and State Farm Fire incorporate as though fully

   set forth herein the allegations in paragraphs 1 through 176 above.

         209. Defendants Lewin, the 411-PAIN Referral Service, Path Medical, the

   Medical Directors, and the Chiropractor Defendants each knowingly agreed and

   conspired to conduct and participate, directly or indirectly, in the fraudulent

   scheme described above in paragraphs 1 through 176 when they submitted, or

   caused to be submitted, to State Farm Mutual and State Farm Fire bills and

   supporting documentation that were fraudulent and unlawful.

         210. Defendants Lewin, 411-PAIN Referral Service, Path Medical, the

   Medical Directors, and the Chiropractor Defendants each agreed to act and did

   act in furtherance of the common and overall objective of the conspiracy to

   fraudulently obtain No-Fault Benefits by knowingly facilitating the submission of

   bills and supporting documentation to State Farm Mutual and State Farm Fire

   that made intentional false and fraudulent representations that: (a) the services


                                          113
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 114 of 122 PageID 1294




   were performed, medically necessary, and lawful as required by the PIP Law,

   when they were not; (b) patients were legitimately examined to determine the

   true nature and extent of their injuries, when they were not; (c) patients were

   legitimately diagnosed with the same or similar injuries, when they were not; (d)

   patients were legitimately found to have sustained an EMC as a result of their

   auto accident, when they were not; (e) patients received a predetermined course

   of treatment consisting of five or more modalities on virtually all visits because it

   was medically necessary, when it was not; (f) patients received DME (e.g., lumbar

   braces) that was medically necessary, when it was not; (g) patients required

   medically necessary MRIs and x-rays, when in fact the MRIs and x-rays were not

   medically necessary; (h) patients were legitimately found to suffer from

   permanent impairments at their final examinations, when they were not; (i) the

   Disclosure and Acknowledgement forms submitted to State Farm Mutual and

   State Farm Fire accurately represented patients were not solicited to receive

   services at Path Medical, when patients were unlawfully solicited through 411-

   PAIN Referral Service to Path Medical; and (j) the services performed at Path

   Medical were lawfully rendered when, in fact, these services were not lawfully

   rendered and therefore were not owed pursuant to the PIP Law because such

   services were rendered pursuant to intentional violations of the PIP Law, HCCA,




                                           114
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 115 of 122 PageID 1295




   Insurance Fraud Statute, Patient Brokering Act, Anti-Kickback Act, and

   Chiropractic Advertising Laws.

         211.    Defendants Lewin, 411-PAIN Referral Service, Path Medical, the

   Medical Directors, and the Chiropractor Defendants are jointly and severally

   liable to State Farm Mutual and State Farm Fire for the damages caused by the

   conspiracy.

         212. As a direct and proximate result of Defendants Lewin, 411-PAIN

   Referral Service, Path Medical, the Medical Directors, and the Chiropractor

   Defendants’ conspiracy, State Farm Mutual and State Farm Fire have incurred

   damages of at least $17 million.

         WHEREFORE, State Farm Mutual and State Farm Fire demand judgment

   against Defendants Lewin, 411-PAIN Referral Service, Path Medical, the Medical

   Directors,    and   the   Chiropractor   Defendants   jointly   and   severally   for

   compensatory damages, costs, and other such relief as this Court deems

   equitable, just, and proper.

                       SEVENTH CLAIM FOR RELIEF
                      AIDING AND ABETTING FRAUD
          (Against Lewin, 411-PAIN Referral Service, Path Medical,
          the Medical Directors, and the Chiropractor Defendants)

         213. State Farm Mutual and State Farm Fire incorporate as though fully

   set forth herein the allegations in paragraphs 1 through 176 above.




                                            115
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 116 of 122 PageID 1296




         214. Defendants Lewin, the 411-PAIN Referral Service, Path Medical, the

   Medical Directors, and the Chiropractor Defendants each knowingly aided and

   abetted the fraudulent scheme described above in paragraphs 1 through 176 that

   was perpetrated against State Farm Mutual and State Farm Fire.

         215. The acts of Defendants Lewin, 411-PAIN Referral Service, Path

   Medical, the Medical Directors, and the Chiropractor Defendants in substantially

   advancing the fraudulent scheme include knowingly facilitating the submission of

   bills and supporting documentation to State Farm Mutual and State Farm Fire

   that made intentional false and fraudulent representations that: (a) the services

   were performed, medically necessary, and lawful as required by the PIP Law,

   when they were not; (b) patients were legitimately examined to determine the

   true nature and extent of their injuries, when they were not; (c) patients were

   legitimately diagnosed with the same or similar injuries, when they were not; (d)

   patients were legitimately found to have sustained an EMC as a result of their

   auto accident, when they were not; (e) patients received a predetermined course

   of treatment consisting of five or more modalities on virtually all visits because it

   was medically necessary, when it was not; (f) patients received DME (e.g., lumbar

   braces) that was medically necessary, when it was not; (g) patients required

   medically necessary MRIs and x-rays, when in fact the MRIs and x-rays were not

   medically necessary; (h) patients were legitimately found to suffer from




                                           116
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 117 of 122 PageID 1297




   permanent impairments at their final examinations, when they were not; (i) the

   Disclosure and Acknowledgement forms submitted to State Farm Mutual and

   State Farm Fire accurately represented patients were not solicited to receive

   services at Path Medical, when patients were unlawfully solicited through 411-

   PAIN Referral Service to Path Medical; and (j) the services performed at Path

   Medical were lawfully rendered when, in fact, these services were not lawfully

   rendered and therefore were not owed pursuant to the PIP Law because such

   services were rendered pursuant to intentional violations of the PIP Law, HCCA,

   Insurance Fraud Statute, Patient Brokering Act, Anti-Kickback Act, and

   Chiropractic Advertising Laws.

         216. The conduct of Defendants Lewin, the 411-PAIN Referral Service,

   Path Medical, the Medical Directors, and the Chiropractor Defendants in

   substantially advancing the fraudulent scheme was material and necessary to the

   success of the Defendants’ fraudulent scheme.

         217.   Defendants Lewin, the 411-PAIN Referral Service, Path Medical, the

   Medical Directors, and the Chiropractor Defendants aided and abetted the

   fraudulent scheme in a calculated effort to induce State Farm Mutual and State

   Farm Fire into paying Defendants’ fraudulent and unlawful charges.

         218. As a direct and proximate result of Defendants Lewin, the 411-PAIN

   Referral Service, Path Medical, the Medical Directors, and the Chiropractor




                                         117
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 118 of 122 PageID 1298




   Defendants’ conduct in substantially advancing the fraudulent scheme, State

   Farm Mutual and State Farm Fire have incurred damages of at least $17 million.

         WHEREFORE, State Farm Mutual and State Farm Fire demand judgment

   against Defendants Lewin, the 411-PAIN Referral Service, Path Medical, the

   Medical Directors, and the Chiropractor Defendants jointly and severally for

   compensatory damages, costs, and other such relief as this Court deems

   equitable, just, and proper.

                       EIGHTH CLAIM FOR RELIEF
                         VIOLATIONS OF FDUTPA
          (Against Lewin, 411-PAIN Referral Service, Path Medical,
          the Medical Directors, and the Chiropractor Defendants)

         219. State Farm Mutual and State Farm Fire incorporate as though fully

   set forth herein the allegations in paragraphs 1 through 176 above.

         220. In each claim set forth in Exhibit 1 submitted to State Farm Mutual

   and State Farm Fire, Defendants Lewin, the 411-PAIN Referral Service, Path

   Medical, the Medical Directors, and the Chiropractor Defendants engaged in

   unfair and deceptive acts and practices in the conduct of their trade and

   commerce.      Such acts and practices offended public policy and were

   unconscionable, immoral, unethical, oppressive, and unscrupulous. These acts

   and practices included intentionally and knowingly making, or causing to be

   made, false and fraudulent statements of material fact to State Farm Mutual and

   State Farm Fire in fraudulent submissions for services that were not lawfully


                                          118
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 119 of 122 PageID 1299




   rendered by Path Medical because they were rendered pursuant to intentional

   violations of the PIP Law, HCCA, Insurance Fraud Statute, Patient Brokering Act,

   Anti-Kickback Act, and Chiropractic Advertising Laws.           See Fla. Stat. §§

   400.9935(1)(c) and (g) and (3), 456.054, 460.413(1)(d), (f), and (l); 627.732(11),

   627.736(5)(b)(1)(b)-(c),      627.736(5)(d),     627.736(17),     817.234(1)(a)(2),

   817.5051(1)(a), (b), and (d), and Fla. Admin. Code R. 64B2-15.001(1), (2)(a), and

   (b).

          221. Accordingly, by virtue of the foregoing, State Farm Mutual and State

   Farm Fire are entitled to actual damages of at least $17 million, plus attorneys’

   fees and costs and any other relief this Court deems equitable, just, and proper.

          WHEREFORE, State Farm Mutual and State Farm Fire demand judgment

   against Lewin, 411-PAIN Referral Service, Path Medical, the Medical Directors,

   and the Chiropractor Defendants jointly and severally for actual damages plus

   interest and costs and any other relief this Court deems equitable, just, and

   proper.

                              NINTH CLAIM FOR RELIEF
                              DECLARATORY JUDGMENT
                                (Against Path Medical)

          222. State Farm Mutual and State Farm Fire incorporate as though fully

   set forth herein the allegations in paragraphs 1 through 176 above.

          223. This is an action for declaratory relief pursuant to 28 U.S.C. § 2201.




                                           119
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 120 of 122 PageID 1300




         224. There is an actual case and controversy between State Farm Mutual

   and State Farm Fire, on the one hand, and Path Medical, on the other hand, as to

   all claims and charges for patients who purportedly received services performed

   at Path Medical that have not been paid or were allegedly underpaid. State Farm

   Mutual and State Farm Fire contend Path Medical is not entitled to be paid for

   any of these unpaid or allegedly underpaid claims and charges submitted to State

   Farm Mutual and State Farm Fire to date and through the trial of this case.

         225. Because Path Medical knowingly made false and fraudulent

   statements relating to a claim and charge and otherwise engaged in the above-

   described fraudulent and unlawful conduct with the intent to conceal and

   misrepresent material facts and circumstances regarding each claim and charge

   Path Medical submitted to State Farm Mutual and State Farm Fire it is not

   entitled to any reimbursement for any unpaid or allegedly underpaid claims and

   charges submitted to State Farm Mutual and State Farm Fire to date and through

   the trial of this case. See Fla. Stat. §§ 400.9935(1)(c) and (g) and (3), 456.054,

   460.413(1)(d), (f), and (l); 627.732(11), 627.736(5)(b)(1)(b)-(c), 627.736(5)(d),

   627.736(17), 817.234(1)(a)(2), 817.505(1)(a), (b), and (d), and Fla. Admin. Code

   R. 64B2-15.001(1), (2)(a), and (b).

         WHEREFORE, State Farm Mutual and State Farm Fire respectfully

   request a judgment declaring that Path Medical is not entitled to reimbursement




                                          120
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 121 of 122 PageID 1301




   for any of the unpaid or allegedly underpaid charges for services purportedly

   performed at Path Medical submitted to State Farm Mutual and State Farm Fire

   to date and through the trial of this case, and for supplementary relief, attorneys’

   fees, interest, and costs as this Court deems equitable, just, and proper.

                            DEMAND FOR JURY TRIAL

         Pursuant to Federal Rule of Civil Procedure 38(b), State Farm Mutual and

   State Farm Fire demand a trial by jury.

   Dated: May 18, 2021                        Respectfully submitted,


                                          By: /s/ David I. Spector
                                             DAVID I. SPECTOR
                                             Fla. Bar No. 086540
                                             david.spector@hklaw.com
                                             NICHOLAS PURVIS
                                             Fla. Bar No. 054268
                                             nicholas.purvis@hklaw.com
                                             MATTHEW DETZEL
                                             Fla. Bar No. 050604
                                             matthew.detzel@hklaw.com
                                             HOLLAND & KNIGHT LLP
                                             777 South Flagler Drive
                                             Suite 1900, West Tower
                                             West Palm Beach, Florida 33401
                                             Telephone: (561) 833-2000
                                             Facsimile: (561) 650-8399

                                              – and –

                                              ROSS O. SILVERMAN
                                              ross.silverman@katten.com
                                              (admitted pro hac vice)
                                              ERIC T. GORTNER



                                             121
Case 8:20-cv-02428-VMC-TGW Document 77 Filed 05/18/21 Page 122 of 122 PageID 1302




                                             eric.gortner@katten.com
                                             (admitted pro hac vice)
                                             JOHN W. REALE
                                             john.reale@katten.com
                                             (admitted pro hac vice)
                                             JOHN T. LEPORE
                                             john.lepore@katten.com
                                             (admitted pro hac vice)
                                             KATTEN MUCHIN ROSENMAN
                                             LLP
                                             525 West Monroe Street
                                             Chicago, IL 60661-3693
                                             Telephone: (312) 902-5200
                                             Facsimile: (312) 902-1061

                                             Attorneys for Plaintiffs



                           CERTIFICATE OF SERVICE
         I hereby certify that on May 18, 2021 the foregoing document will be served
   on all counsel of record via CM/ECF.

                                          /s/ David I. Spector
                                          DAVID I. SPECTOR
                                          Fla. Bar No. 086540




                                           122
